Exhibit 10.1

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of  February 14, 2018

 

among

 

SANCHEZ ENERGY CORPORATION,

 

as Borrower,

 

ROYAL BANK OF CANADA,
           as Administrative Agent,

 

ROYAL BANK OF CANADA,
           as Collateral Agent,

 

RBC CAPITAL MARKETS,
as Arranger

 

and

 

THE LENDERS PARTY HERETO

 

 

 

Sanchez Energy Third Amended

and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

2

Section 1.01

Terms Defined Above

2

Section 1.02

Certain Defined Terms

3

Section 1.03

Types of Loans and Borrowings

29

Section 1.04

Terms Generally; Rules of Construction

29

Section 1.05

Accounting Terms and Determinations; GAAP

29

 

 

ARTICLE II THE CREDITS

30

Section 2.01

Commitments

30

Section 2.02

Loans and Borrowings

30

Section 2.03

Requests for Borrowings

31

Section 2.04

Interest Elections

32

Section 2.05

Funding of Borrowings

33

Section 2.06

Changes in the Aggregate Commitment Amount

34

Section 2.07

Letters of Credit

35

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

39

Section 3.01

Repayment of Loans

39

Section 3.02

Interest

39

Section 3.03

Alternate Rate of Interest

40

Section 3.04

Prepayments

40

Section 3.05

Fees

42

 

 

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

43

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

43

Section 4.02

Presumption of Payment by the Borrower

44

Section 4.03

Certain Deductions by the Administrative Agent

44

Section 4.04

Disposition of Proceeds

44

 

 

 

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

45

Section 5.01

Increased Costs

45

Section 5.02

Break Funding Payments

46

Section 5.03

Taxes

47

Section 5.04

Mitigation Obligations

50

Section 5.05

Illegality

50

 

 

ARTICLE VI CONDITIONS PRECEDENT

51

Section 6.01

Conditions to Effectiveness

51

Section 6.02

Each Credit Event

52

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

53

Section 7.01

Organization; Powers

53

 

i

--------------------------------------------------------------------------------


 

Section 7.02

Authority; Enforceability

53

Section 7.03

Approvals; No Conflicts

54

Section 7.04

Financial Condition; No Material Adverse Change

54

Section 7.05

Litigation

55

Section 7.06

Environmental Matters

55

Section 7.07

Compliance with the Laws and Agreements; No Defaults

56

Section 7.08

Investment Company Act

56

Section 7.09

Taxes

56

Section 7.10

ERISA

57

Section 7.11

Disclosure; No Material Misstatements

57

Section 7.12

Insurance

57

Section 7.13

Restriction on Liens

57

Section 7.14

Subsidiaries

58

Section 7.15

Location of Business and Offices

58

Section 7.16

Properties; Titles, Etc.

58

Section 7.17

Maintenance of Properties

59

Section 7.18

Gas Imbalances, Prepayments

60

Section 7.19

Marketing of Production

60

Section 7.20

Swap Agreements

60

Section 7.21

Use of Loans and Letters of Credit

60

Section 7.22

Solvency

60

Section 7.23

Foreign Corrupt Practices

61

Section 7.24

Money Laundering

61

Section 7.25

OFAC

61

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

61

Section 8.01

Financial Statements; Ratings Change; Other Information

61

Section 8.02

Notices of Material Events

63

Section 8.03

Existence; Conduct of Business

64

Section 8.04

Payment of Obligations

64

Section 8.05

Performance of Obligations under Loan Documents

64

Section 8.06

Operation and Maintenance of Properties

64

Section 8.07

Insurance

65

Section 8.08

Books and Records; Inspection Rights

66

Section 8.09

Compliance with Laws

66

Section 8.10

Environmental Matters

66

Section 8.11

Further Assurances

67

Section 8.12

Reserve Reports

67

 

 

 

ARTICLE IX NEGATIVE COVENANTS

68

Section 9.01

Financial Covenant

69

Section 9.02

Indebtedness

69

Section 9.03

Liens

69

Section 9.04

Dividends, Distributions and Redemptions

69

Section 9.05

Reserved

69

Section 9.06

Nature of Business

69

Section 9.07

Proceeds of Notes/Loans

70

 

ii

--------------------------------------------------------------------------------


 

Section 9.08

Mergers, Etc.

70

Section 9.09

Disposition of Oil and Gas Properties

70

Section 9.10

Environmental Matters

70

Section 9.11

Reserved

70

Section 9.12

Reserved

70

Section 9.13

Swap Agreements

71

Section 9.14

ERISA

72

 

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

73

Section 10.01

Events of Default

73

Section 10.02

Remedies

74

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

75

Section 11.01

Appointment; Powers

75

Section 11.02

Duties and Obligations of Administrative Agent

76

Section 11.03

Action by Administrative Agent

76

Section 11.04

Reliance by Administrative Agent

77

Section 11.05

Subagents

77

Section 11.06

Resignation or Removal of Agents

78

Section 11.07

Administrative Agent as Lender

79

Section 11.08

No Reliance

79

Section 11.09

Authority to Release Collateral and Liens

79

Section 11.10

Filing of Proofs of Claim

80

 

 

 

ARTICLE XII MISCELLANEOUS

80

Section 12.01

Notices

80

Section 12.02

Waivers; Amendments

81

Section 12.03

Expenses, Indemnity; Damage Waiver

83

Section 12.04

Successors and Assigns

85

Section 12.05

Survival; Revival; Reinstatement

88

Section 12.06

Counterparts; Integration; Effectiveness

89

Section 12.07

Severability

89

Section 12.08

Right of Setoff

89

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

90

Section 12.10

Headings

91

Section 12.11

Confidentiality

91

Section 12.12

EXCULPATION PROVISIONS

92

Section 12.13

No Third Party Beneficiaries

92

Section 12.14

Collateral Matters; Swap Agreements

93

Section 12.15

US Patriot Act Notice

94

Section 12.16

Interest Rate Limitation

94

Section 12.17

Termination and Release

95

Section 12.18

Release

95

Section 12.19

Amendment and Restatement

96

Section 12.20

Termination of Commitment under 2014 Credit Agreement

96

Section 12.21

No Novation, Etc.

96

 

iii

--------------------------------------------------------------------------------


 

Section 12.22

Keepwell

97

 

Annex 1

 

Aggregate Commitment Amount

 

 

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Assignment and Assumption

Exhibit F

 

U.S. Tax Compliance Certificates (F-1 through F-4)

Exhibit G

 

Form of Repayment Notice

Exhibit H

 

Form of Guaranty

 

 

 

Schedule 7.01

 

Corporate Organizational Chart

Schedule 7.05

 

Litigation

Schedule 7.14

 

Subsidiaries

Schedule 7.20

 

Swap Agreements

 

iv

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 14, 2018,
is among SANCHEZ ENERGY CORPORATION, a Delaware corporation (the “Borrower”),
ROYAL BANK OF CANADA (“RBC”), as administrative agent for the Lenders
(hereinafter defined) (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), ROYAL BANK OF CANADA, as collateral agent
for the Lenders and the other Secured Parties (in such capacity, together with
its successors in such capacity, the “Collateral Agent”), and each of the
Lenders from time to time party hereto.

 

RECITALS

 

A.            Borrower, SEP Holdings III, LLC, a Delaware limited liability
company (“SEP”), and SN Marquis LLC, a Delaware limited liability company (“SN
Marquis”; Borrower, SEP and SN Marquis collectively called the “2012 Credit
Agreement Borrowers”), Capital One, National Association, as administrative
agent (the “2012 Credit Agreement Agent”) and the lenders party thereto (the
“Original Lenders”) were parties to that certain Credit Agreement dated as of
November 15, 2012 (the “2012 Credit  Agreement”).

 

B.            In order to secure the full and punctual payment and performance
of the obligations of the 2012 Credit Agreement Borrowers under the 2012 Credit
Agreement and the other Loan Documents (as defined in the 2012 Credit
Agreement), the 2012 Credit Agreement Borrowers executed and delivered
mortgages, deeds of trust, collateral assignments, security agreements, pledge
agreements and financing statements in favor of the 2012 Credit Agreement Agent
(collectively, the “2012 Security Documents”) granting first priority mortgage
liens and continuing security interests in and to the collateral described in
such 2012 Security Documents.

 

C.            The 2012 Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of May 31, 2013
among the 2012 Credit Agreement Borrowers and SN Cotulla Assets, LLC, a Texas
limited liability company (“SN Cotulla”; SN Cotulla together with SEP and SN
Marquis collectively called the “Subsidiary Former Borrowers”), as co-borrowers,
Capital One, National Association, as resigning administrative agent and issuing
bank, Royal Bank of Canada, as successor administrative agent and issuing bank,
Capital One, National Association, as syndication agent, and Compass Bank and
SunTrust Bank, as co-documentation agents, and the lenders party thereto (the
“2013 Credit Agreement”).

 

D.            The 2013 Credit Agreement was amended and restated in its entirety
by that certain Second Amended and Restated Credit Agreement dated as of
June 30, 2014 among the Borrower, as borrower, the Subsidiary Former Borrowers,
as guarantors, Royal Bank of Canada, as administrative agent and issuing bank,
Capital One, National Association, as syndication agent, and Compass Bank and
SunTrust Bank, as co-documentation agents, and the lenders party thereto (the
“2014 Credit Agreement Lenders”) (the “2014 Credit Agreement”).

 

E.            The Borrower has requested certain amendments to the 2014 Credit
Agreement including (i) reducing the total “Commitment” thereunder to
$25,000,000, (ii) reducing to one the number of “Lenders” thereunder,
(iii) extending the “Maturity Date” thereunder, and (iv)

 

1

--------------------------------------------------------------------------------


 

making certain other amendments.  In connection with such request, each 2014
Credit Agreement Lender other than Royal Bank of Canada has assigned to Royal
Bank of Canada, and Royal Bank of Canada has assumed, each such other 2014
Credit Agreement Lender’s “Elected Commitment” and “Maximum Credit Amount” as
defined in the 2014 Credit Agreement.

 

F.             Royal Bank of Canada, as the only continuing Lender, has agreed
to amend and restate in its entirety the 2014 Credit Agreement on the terms and
conditions set forth herein, to effect such requested amendments.

 

G.            In consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the Subsidiary Former Borrowers
and the other “Guarantors” under the 2014 Credit Agreement (as more fully
defined below, collectively, the “Existing Guarantors”), the Administrative
Agent, Royal Bank of Canada, as the Issuing Bank (hereinafter defined) and Royal
Bank of Canada, as the only continuing Lender, do hereby agree that the 2014
Credit Agreement is amended and restated in its entirety as set forth herein. 
It is the intention of the Borrower, the Existing Guarantors, the Lenders, Royal
Bank of Canada, as the Issuing Bank, and the Administrative Agent, that this
Agreement supersede and replace the 2014 Credit Agreement in its entirety;
provided, that, (a) such amendment and restatement shall operate to renew, amend
and modify the rights and obligations of the parties under the 2014 Credit
Agreement, as applicable and as provided herein, but shall not effect a novation
thereof, (b) unless otherwise provided for herein and evidenced by a separate
written agreement, amendment or release, no other Loan Document, as defined in,
and executed and/or delivered pursuant to the terms of, the 2014 Credit
Agreement (collectively, the “Existing Loan Documents”) shall be amended,
terminated or released in any respect and all of such other Existing Loan
Documents shall remain in full force and effect except that the Borrower, the
Existing Guarantors and Royal Bank of Canada, as the only continuing Lender,
agree that by executing this Agreement the definition of “Credit Agreement”
contained in such Existing Loan Documents shall be amended to include this
Agreement and all future amendments hereto, and (c) the Liens (hereinafter
defined) securing the obligations under and as defined in the 2014 Credit
Agreement and granted pursuant to the Existing Loan Documents and the
liabilities and obligations of the Borrower and the Existing Guarantors in
respect of such Liens shall not be extinguished, but shall be carried forward
and assigned to the Collateral Trustee, and such Liens shall secure the
Obligations (hereinafter defined) and the First Lien Senior Secured Note
Obligations, in each case, as renewed, amended, restated, extended and modified
hereby and by the Security Instruments (hereinafter defined).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that the 2014 Credit Agreement is
amended and restated in its entirety to read as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01         Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.

 

2

--------------------------------------------------------------------------------


 

Section 1.02         Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“2012 Credit Agreement” has the meaning given in Recital A.

 

“2012 Credit Agreement Agent” has the meaning given in Recital A.

 

“2012 Credit Agreement Borrowers” has the meaning given in Recital A.

 

“2012 Security Documents” has the meaning given in Recital B.

 

“2013 Credit Agreement” has the meaning given in Recital C.

 

“2014 Credit Agreement” has the meaning given in Recital D.

 

“2014 Credit Agreement Lenders” has the meaning given in Recital D.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means one or more acquisitions by the Loan Parties of Oil and Gas
Properties.

 

“Acquisition I” means SR Acquisition I, LLC, a Delaware limited liability
company and wholly-owned Subsidiary of Borrower.

 

“Acquisition III” means SR Acquisition III, LLC, a Delaware limited liability
company and wholly-owned Subsidiary of Borrower.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning given in the introductory paragraph.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

 

3

--------------------------------------------------------------------------------


 

“Aggregate Commitment Amount” at any time shall equal the sum of the
Commitments, as the same may be reduced or terminated pursuant to Section 2.06.
As of the Third Amended and Restated Effective Date, the Aggregate Commitment
Amount is $25,000,000.

 

“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period commencing on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate and the Adjusted LIBO Rate, respectively.

 

“Applicable Margin” means, for any day with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Letter of Credit Fee Rate or Commitment
Fee Rate, as the case may be, the rate per annum set forth in the Utilization
Grid below based upon the Utilization Percentage then in effect:

 

Utilization Grid

 

Utilization Percentage

 

<50

%

>50

%

ABR Loans

 

1.50

%

2.25

%

Eurodollar Loans

 

2.50

%

3.25

%

Letter of Credit Fee Rate

 

2.50

%

3.25

%

Commitment Fee Rate

 

0.50

%

0.50

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment Amount represented by such Lender’s Commitment as such
percentage is set forth on Annex I or in an Assignment and Assumption Agreement,
as the case may be, as such percentage may be modified from time to time
pursuant to Section 2.06.

 

“Approved Counterparty” means (i) any Person who at the time a Swap Agreement
was entered into was (a) a Lender or any Affiliate of a Lender, (b) a Person who
had been a “Lender” under the 2013 Credit Agreement or any Affiliate of such a
Person, (c) a Person who had been a 2014 Credit Agreement Lender or any
Affiliate of such a Person, or (d) Shell Energy North America (US), L.P., Koch
Supply & Trading, LP, BP Energy Company, Citibank, N.A., JPMorgan Chase Bank,
N.A., or any of their respective Affiliates, or (ii) any Person whose issuer
rating or long term senior unsecured debt rating, at the time of entry into the
applicable Swap Agreement, is, or, at the time such Person or any Affiliate
thereof first entered into a Swap

 

4

--------------------------------------------------------------------------------


 

Agreement with a Loan Party after the date of this Agreement, was, BBB / Baa2 by
S&P or Moody’s (or their equivalent) or higher (or whose obligations under the
applicable Swap Agreement are guaranteed by an Affiliate of such Person who, at
the time of entry into the applicable Swap Agreement, meets, or, at the time
such Person or any Affiliate thereof entered into such first such Swap
Agreement, met, such rating standards).

 

“Approved Fund” means (a) a CLO or (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Approved Petroleum Engineers” means Ryder Scott Company, L.P. or any other
nationally recognized independent petroleum engineer selected by the Borrower.

 

“Arranger” means RBC Capital Markets.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Availability” means, at any time, (a) the then effective Aggregate Commitment
Amount minus (b) the aggregate principal amount of Loans and participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)).

 

“Availability Period” means the period from and including the Third Amended and
Restated Effective Date to but excluding the Termination Date.

 

“Bank Product” means any of the following products, services or facilities
extended to the Borrower or any Subsidiary by a Lender or any of its Affiliates:
(a) cash management services including, without limitation, any services
provided in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services;
(b) commercial credit card and merchant card services; and (c) leases and other
banking products or services as may be requested by Borrower or any Subsidiary,
other than Letters of Credit.

 

“Bank Product Provider” means any Lender or any of its Affiliates that extends a
Bank Product to the Borrower or any Subsidiary.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire within one year by conversion or exercise of other securities, whether
such right is currently exercisable or is exercisable only after the passage of
time. The terms “Beneficially Owns” and “Beneficially Owned” have correlative
meanings. For purposes of this definition, a Person shall be deemed not to
Beneficially Own securities that are the subject of a stock purchase agreement,

 

5

--------------------------------------------------------------------------------


 

merger agreement or similar agreement until consummation of the transaction or,
as applicable, series of related transactions contemplated thereby.

 

“Benefiting Loan Party” means a Loan Party for which funds or other support are
necessary for such Loan Party to constitute an Eligible Contract Participant.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.
or any successor Governmental Authority.

 

“Board of Directors” means:

 

(a)           with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;

 

(b)           with respect to a limited partnership, the Board of Directors of
the general partner of the partnership;

 

(c)           with respect to a limited liability company, the manager or
managers, the managing member or members or any controlling committee of
managers or managing members thereof; and

 

(d)           with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the applicable Person to have been duly adopted by the
Board of Directors of such Person and to be in full force and effect on the date
of such certification, and delivered to the First Lien Senior Secured Note
Trustee.

 

“Borrower” has the meaning given in the introductory paragraph.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York, are authorized
or required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity

 

6

--------------------------------------------------------------------------------


 

thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be prepaid by
the lessee without payment of a penalty.

 

“Capital Stock” means:

 

(a)           in the case of a corporation, corporate stock;

 

(b)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(c)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and

 

(d)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities exercisable for, exchangeable for or convertible into Capital Stock,
regardless of whether such debt securities include any right of participation
with Capital Stock.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of $10,000,000.

 

“CERCLA” has the meaning set forth in the definition of “Environmental Laws”.

 

“Change of Control” means the occurrence of any of the following:

 

(a)           the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including Equity Interests of the Restricted Subsidiaries) of the Borrower and
its Restricted Subsidiaries taken as a whole, to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act);

 

(b)           the adoption by the stockholders of the Borrower of a plan
relating to the liquidation or dissolution of the Borrower; or

 

(c)           the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act) becomes
the Beneficial Owner, directly or indirectly, of more than 50% of the Voting
Stock of the Borrower, measured by voting power rather than number of shares,
units or the like; provided that, solely to the extent that a Change of Control
would result under this clause (iii) from the sale of any assets or properties
used or useful in the Oil and Gas Business by any Permitted Holder to the
Borrower or any Restricted Subsidiary for Equity Interests, a Change of Control
shall be deemed not to have occurred

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the preceding, a conversion of the Borrower or any of its
Restricted Subsidiaries from a limited partnership, corporation, limited
liability company or other form of entity to a limited liability company,
corporation, limited partnership or other form of entity, an exchange of all of
the outstanding Equity Interests in one form of entity for Equity Interests in
another form of entity or the transfer or redomestication of the Borrower to or
in another jurisdiction shall not, in any case, constitute a Change of Control,
so long as following such conversion, exchange, transfer or redomestication, the
“persons” (as that term is used in Section 13(d)(3) of the Exchange Act) who
Beneficially Owned the Capital Stock of the Borrower immediately prior to such
transactions continue to Beneficially Own in the aggregate more than 50% of the
Voting Stock of such entity, or Beneficially Own sufficient Equity Interests in
such entity or its general partner, as applicable, to elect a majority of its
directors, managers, trustees or other persons serving in a similar capacity for
such entity or its general partner, as applicable, and, in either case no
“person,” Beneficially Owns more than 50% of the Voting Stock of such entity or
its general partner, as applicable.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any Governmental Authority with respect to the
implementation of the Basel III Accord shall, in each case, be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued, including if
such date is before a Lender became a party to this Agreement.

 

“CLO” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an Affiliate of such Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means collectively, Property which is pledged to secure the
Obligations and the First Lien Senior Secured Note Obligations pursuant to one
or more Security Instruments.

 

“Collateral Agent” has the meaning given in the introductory paragraph.

 

“Collateral Trust Agreement” means (a) a Collateral Trust Agreement (in form
approved by the Administrative Agent) among the Borrower, the other Loan
Parties, the Collateral Agent, the First Lien Senior Secured Note Trustee and
the Collateral Trustee dated as of the Third

 

8

--------------------------------------------------------------------------------


 

Amended and Restated Effective Date, and (b) if the First Lien Senior Secured
Note Obligations are refinanced or replaced in accordance with the terms of such
Collateral Trust Agreement, any successor agreement entered into in accordance
with such terms, in each case as the same may be amended, modified, supplemented
or restated from time to time in accordance with the terms of the then effective
Collateral Trust Agreement.

 

“Collateral Trustee” means RBC, in its capacity as collateral trustee under the
Collateral Trust Agreement or any successor collateral trustee reasonably
acceptable to the Administrative Agent.

 

“Commitment” means, as to each Lender, the amount set forth opposite such
Lender’s name on Annex I under the caption “Commitment,” evidencing the
commitment of such Lender to make Loans and to acquire participations in Letters
of Credit hereunder, as such commitment may be (a) modified from time to time
pursuant to Section 2.06 and (b) modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.04(b).

 

“Commitment Fee Rate” means the rate specified as such in the definition of
“Applicable Margin”.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.

 

“Consolidated Subsidiaries” means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and such Lender’s LC
Exposure at such time.

 

“Debt” means, for any Person, the sum of the following (without duplication): 
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services excluding
accounts payable and accrued obligations incurred in the ordinary course of
business with respect to which no more than 90 days have elapsed since the date
such payables were due to be paid; (d) all Capital Lease Obligations; (e) all
Debt (as defined in the other clauses of this definition) of others secured by a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person to the extent of the lesser of the amount of such Debt and the fair
market value of the Property encumbered thereby as determined by such Person in
good faith; and (f) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which

 

9

--------------------------------------------------------------------------------


 

such Person otherwise assures a creditor against loss of the Debt (howsoever
such assurance shall be made) to the extent of the lesser of the amount of such
Debt and the maximum stated amount of such guarantee or assurance against loss.

 

For the sake of clarity, obligations under Swap Agreements shall not constitute
Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, or
an Issuing Bank in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and purchase participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Disposition” means any sale, transfer, conveyance or other disposition.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S. or any state thereof or the District of Columbia.

 

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

 

10

--------------------------------------------------------------------------------


 

“Engineered Value” means the value attributed to the Oil and Gas Properties in
the applicable Reserve Report based upon the discounted present value of the
estimated net cash flow to be realized from the production of Hydrocarbons from
such Oil and Gas Properties as set forth in such applicable Reserve Report.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health and safety, the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Subsidiary is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements. 
The term “oil” shall have the meaning specified in OPA, the terms “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Subsidiary are
located establish a meaning for “oil,” “hazardous substance,” “release,” “solid
waste,” “disposal” or “oil and gas waste” which is broader than that specified
in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall apply
with respect to Property located in such state or other jurisdiction.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is exercisable
for, convertible into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary is treated as a “single
employer” under Section 414(b) or (c) of the Code, or solely for the proposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

11

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to meet the minimum funding standards under
Section 412 or 430 of the Code or Section 303 of ERISA; (c) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (d) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the determination that any Plan is
considered an “at risk” plan or a plan in endangered or critical status within
the meaning of Section 430 of the Code or Section 303 of ERISA; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from Borrower or any ERISA Affiliate of
any notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning given in Section 10.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation, if and to
the extent that, all or a portion of the joint and several liability or the
guaranty of such Loan Party for, or the grant by such Loan Party of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or the grant of such security interest or other Lien
becomes effective with respect to, or any other time such Loan Party is by
virtue of such guarantee or grant of such security interest or other Lien
otherwise deemed to enter into, such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee, security interest or other Lien is or becomes
illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) income or franchise taxes (i) imposed on (or measured by) its net
income (however denominated) by the U.S. or such other jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, or (ii) that are Other Connection Taxes, (b) any branch profits  taxes
(i) imposed by the

 

12

--------------------------------------------------------------------------------


 

U.S. or any similar tax imposed by any other jurisdiction in which the Borrower
is located, or (ii) that are Other Connection Taxes, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.04(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 5.03(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c) and (d) any federal withholding Taxes imposed under FATCA.

 

“Existing Guarantors” means SN Palmetto, SN Marquis, SN Cotulla, SN Operating,
SN TMS, SN Catarina, SN Maverick and Ranch.

 

“Existing Loan Documents” has the meaning given in Recital G.

 

“Existing Unrestricted Subsidiaries” means SN UR Holdings, SN Services SN
Terminal, SN Midstream, LLC, SN Comanche, UnSub GP, UnSub Holdings, UnSub LP,
Resources, SR TMS, Acquisition I, Acquisition III, and SN Capital.

 

“Family” means (a) an individual, (b) such individual’s spouse, (c) any other
natural person who is related to such individual or such individual’s spouse
within the second degree of kinship and (d) any other natural person who has
been adopted by such individual.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977.

 

“Federal Flood Insurance” means federally backed flood insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, New York or, if such rate is not so published for any day that is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

13

--------------------------------------------------------------------------------


 

“FEMA” means the Federal Emergency Management Agency, a component of the United
States Department of Homeland Security that administers the National Flood
Insurance Program.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer mean a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“First Lien Senior Secured Note Indenture” means that certain Indenture dated as
of the date hereof, among the Borrower, the guarantors party thereto and the
First Lien Senior Secured Note Trustee.

 

“First Lien Senior Secured Note Obligations” means any principal (including
reimbursement obligations), interest (including all interest, fees and expenses
accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest, fee or expense is not enforceable, allowable or allowed as a claim in
such proceeding), premium (if any), penalties, fees, charges, expenses,
indemnifications, reimbursements, damages, guarantees and other liabilities or
amounts payable under the First Lien Senior Secured Note Indenture or the First
Lien Senior Secured Notes or in respect thereto.

 

“First Lien Senior Secured Note Holder” means a Person in whose name a First
Lien Senior Secured Note is registered.

 

“First Lien Senior Secured Note Trustee” means Delaware Trust Company, in its
capacity as trustee under the First Lien Senior Secured Note Indenture, together
with its successors in such capacity.

 

“First Lien Senior Secured Notes” means notes issued under the First Lien Senior
Secured Note Indenture”.

 

“Flood Insurance” means, for any owned real property located in a Special Flood
Hazard Area, Federal Flood Insurance or private insurance that meets or exceeds
the requirements, if any, applicable with respect to such property set forth by
FEMA in its Mandatory Purchase of Flood Insurance Guidelines.

 

“Flood Insurance Regulations” means (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time, and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are located.  For
purposes of this definition, the U.S.,

 

14

--------------------------------------------------------------------------------


 

each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the U.S. as in effect
from time to time, subject to the terms and conditions set forth in
Section 1.05.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, the Administrative Agent, any
Issuing Bank or any Lender.

 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guaranty” means the guaranty to be executed by the Guarantors dated the Third
Amended and Restated Effective Date, substantially in the form of Exhibit H.

 

“Guarantors” means collectively all Restricted Subsidiaries of Borrower and
“Guarantor” individually means any one of them.  As of the Third Amended and
Restated Effective Date, the Guarantors are the Existing Guarantors.

 

“Hazardous Materials” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) Hydrocarbons, petroleum products, petroleum substances,
natural gas, oil, oil and gas waste, crude oil, and any components, fractions,
or derivatives thereof; and (c) radioactive materials, asbestos containing
materials, polychlorinated biphenyls, or radon.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged, or received by such Lender under
applicable laws with respect to an obligation, as such laws are presently in
effect or, to the extent allowed by applicable law, as such laws may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
such laws now allow.  The determination of the Highest Lawful Rate shall, to the
extent required by applicable law, take into account as interest paid, taken,
received, charged, reserved or contracted for any and all relevant payments or
charges under the Loan Documents.

 

15

--------------------------------------------------------------------------------


 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” has the meaning given such term in the First Lien Senior Secured
Note Indenture.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning given in Section 12.03(b).

 

“Insolvency or Liquidation Proceeding” has the meaning given such term in the
Collateral Trust Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement attached as an
exhibit to the First Lien Senior Secured Note Indenture to be entered into by
the Collateral Trustee as “Priority Lien Representative” (as defined in the
Intercreditor Agreement) on behalf of each Secured Party as a “Priority Lien
Secured Party” (as defined in the Intercreditor Agreement).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest

 

16

--------------------------------------------------------------------------------


 

Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Investment” has the meaning given such term in the First Lien Senior Secured
Note Indenture.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Issuing Bank” means RBC, in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.07(i).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit (other than any portion of any Letters of
Credit that has been cash collateralized in accordance with Section 2.07(j)) at
such time plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower or entered into by the Borrower with an Issuing Bank
relating to any Letter of Credit.

 

“Letter of Credit Fee Rate” means the rate specified as such in the definition
of “Applicable Margin”.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the greater of (a) zero percent (0%) per annum and (b) the ICE Benchmark
Administration LIBO rate appearing on Reuters Libor Rates LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the

 

17

--------------------------------------------------------------------------------


 

Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” has the meaning given such term in the First Lien Senior Secured Note
Indenture.

 

“Liquidate,” “Liquidated” and “Liquidation” when used in reference to any Swap
Agreement or any portion thereof have the correlative meanings to the term “Swap
Liquidation”.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Guaranties and
all other agreements, instruments, documents and certificates (other than Swap
Agreements, agreements relating to Bank Products, and participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Obligations pursuant to this Agreement) executed and delivered by any Loan
Party to the Administrative Agent or any Lender (or, in the case of the Security
Instruments, the Collateral Trustee (or its predecessor)) in connection with
this Agreement or the transactions contemplated hereby.

 

“Loan Parties” means the Borrower, each Guarantor and each Restricted Subsidiary
that is a party to any Loan Document.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of Borrower and its
Restricted Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of the Loan Documents or (d) the rights and remedies of or
benefits available to the Administrative Agent, any Issuing Bank or any Lender
under the Loan Documents; provided, that general market or industry conditions,
which do not affect the Borrower and its Restricted Subsidiaries in a
disproportionately adverse manner, shall not constitute or be taken into account
in determining whether there has been a Material Adverse Effect.

 

“Material Indebtedness” means (a) Debt (other than the Loans and Letters of
Credit), and (b) obligations in respect of one or more Swap Agreements, in each
case of (a) and (b) of Borrower and its Restricted Subsidiaries in an aggregate
principal amount exceeding $40,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were Liquidated at such time.

 

“Maturity Date” means the earlier to occur of (i) the 91st day prior to the
scheduled maturity of any Material Indebtedness including any Material
Indebtedness arising in connection with the Senior Unsecured Notes or the First
Lien Senior Secured Note Obligations, and (ii) February 14, 2023.

 

18

--------------------------------------------------------------------------------


 

“Maximum Commodity Swap Limitation” has the meaning given in Section 9.13(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Restricted
Subsidiary that is subject to the Liens existing and that will exist under the
terms of the Mortgages.

 

“Mortgages” means all mortgages and deeds of trust executed in connection
herewith as amended in connection with the Collateral Trust Agreement.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“National Flood Insurance Program” means the program created by the United
States Congress pursuant to the Flood Insurance Regulations, that mandates the
purchase of flood insurance to cover real property improvements located in
Special Flood Hazard Areas in participating communities and provides protection
to property owners through a federal insurance program.

 

“Non-Recourse Debt” has the meaning given such term in the First Lien Senior
Secured Note Indenture.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Obligations” means, without duplication, (a) all Debt evidenced hereunder,
(b) the obligation of the Loan Parties for the payment of the fees payable
hereunder or under the other Loan Documents, (c) all Swap Obligations or other
obligations and liabilities of any Loan Party under any Swap Agreement
(i) existing on the date of this Agreement between such Loan Party and any
counterparty that is (A) a Lender or an Affiliate of a Lender on the date of
this Agreement or (B) a Secured Swap Provider or (ii) entered into on or after
the date of this Agreement between such Loan Party and any Person that, at the
time such obligation was entered into, was both (x) a Secured Swap Provider and
(y) an Approved Counterparty, provided that, notwithstanding anything to the
contrary, with respect to any Loan Party that is not an Eligible Contract
Participant, the Obligations of such Loan Party shall exclude any Excluded Swap
Obligations of such Loan Party (such non-excluded Obligations in this clause
(c), the “Secured Priority Swap Obligations”), (d) the obligations of the Loan
Parties relating to Bank Products (such Obligations in this clause (d), the
“Secured Bank Product Obligations”), and (e) all other obligations and
liabilities (monetary or otherwise, whether absolute or contingent, matured or
unmatured) of the Loan Parties to the Administrative Agent, the Collateral
Agent, an Issuing Bank and the Lenders, including reimbursement obligations with
respect to LC Disbursements, in each case now existing or hereafter incurred
under, arising out of or in connection with any Security Instrument or any other
Loan Document, and to the extent that any of the foregoing includes or refers to
the payment of amounts deemed or constituting interest, only so much

 

19

--------------------------------------------------------------------------------


 

thereof as shall have accrued, been earned and which remains unpaid at each
relevant time of determination.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“OPA” has the meaning given in the definition of “Environmental Laws”.

 

“Oil and Gas Business” has the meaning given such term in the First Lien Senior
Secured Note Indenture.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to Hydrocarbon Interests; (e) all Hydrocarbons in and under and
which may be produced and saved or attributable to Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to Hydrocarbon Interests;
(f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to Hydrocarbon Interests; and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document; “Other
Taxes” shall not include Excluded Taxes.

 

20

--------------------------------------------------------------------------------


 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Patriot Act” has the meaning set forth in Section 12.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

 

“PDP Coverage Ratio” means the ratio of (a) (i) the Loan Parties’ proved
developed producing properties’ PV-10 value (based on most recent Reserve Report
and the then-current strip pricing as of the date of calculation) plus (ii) the
net mark-to-market value of commodity Swap Agreements in effect as of the date
of calculation based on the then-current strip pricing as of the date of
calculation plus (iii) unrestricted cash on hand of the Loan Parties to (b) the
Aggregate Commitment Amount.

 

“Permitted Holder” has the meaning given such term in the First Lien Senior
Secured Note Indenture.

 

“Permitted Investments” has the meaning given such term in the First Lien Senior
Secured Note Indenture.

 

“Permitted Payment” has the meaning given such term in the First Lien Senior
Secured Note Indenture.

 

“Permitted Prior Liens” has the same meaning as the defined term “Permitted
Collateral Liens” in the First Lien Senior Secured Note Indenture.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its U.S.
“prime rate.” Such rate is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Reserves” shall have the meaning given that term in the SPE/WPC
Definitions.

 

21

--------------------------------------------------------------------------------


 

“Qualified ECP Credit Party” means, with respect to any Benefiting Loan Party in
respect of any Swap Obligation, each Loan Party that has total assets exceeding
$10,000,000 and that, at the time of the guaranty by such Benefiting Loan Party
of, or grant by such Benefiting Loan Party of a security interest or other Lien
securing, such Swap Obligation is entered into or becomes effective with respect
to, or at any other time such Benefiting Loan Party is by virtue of such
guaranty or grant of a security interest or other Lien otherwise deemed to enter
into, such Swap Obligation, constitutes an Eligible Contract Participant and can
cause such Benefiting Loan Party to qualify as an Eligible Contract Participant
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Ranch” means Rockin L Ranch Company, LLC, a Delaware limited liability company,
and wholly-owned Subsidiary of Borrower.

 

“RBC” has the meaning given in the introductory paragraph.

 

“RCRA” has the meaning set forth in the definition of “Environmental Laws”.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning given in Section 8.10.

 

“Repayment Notice” means a notice of repayment of a Borrowing pursuant to
Section 3.04, substantially in the form of Exhibit G or any other form
reasonably approved by the Administrative Agent.

 

“Required Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Commitment Amount; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

 

“Required Reserve Mortgage Percentage” means the greater of (A) the percentage
of the net present value of Proved Reserves associated with the Loan Parties’
Oil and Gas

 

22

--------------------------------------------------------------------------------


 

Properties required to be mortgaged under the First Lien Senior Secured Note
Indenture, if any, and (B) eighty-five percent (85%) of the net present value of
Proved Reserves associated with the Loan Parties’ Oil and Gas Properties, as
calculated based on the Oil and Gas Properties owned by the Loan Parties at the
time of determination.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st (or
January 1st) or June 30th (or July 1st) the oil and gas reserves attributable to
the proved Oil and Gas Properties of the Borrower and the Guarantors, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the pricing assumptions consistent with SEC reporting
requirements at the time, and reflecting Swap Agreements in place with respect
to such production.

 

“Resources” means Sanchez Resources, LLC, a Delaware limited liability company
and wholly-owned Subsidiary of Borrower.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

 

“Restricted Payments” has the meaning given such term in the First Lien Senior
Secured Note Indenture.

 

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary. If not otherwise specified, reference to
a Restricted Subsidiary shall mean a Restricted Subsidiary of the Borrower.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanchez Family” means (a) Antonio R. Sanchez, III and A.R. Sanchez, Jr.,
(b) any spouse or descendant of any individual named in (a), (c) any other
natural person who is a member of the Family of any such individual referenced
in (a)-(b) above and (d) any other natural person who has been adopted by any
such individual referenced in (a)-(c) above.

 

“Sanchez Group” means (a) any member of the Sanchez Family, (b) Sanchez Oil &
Gas Corporation, Sanchez Energy Partners I, LP, SEP Management I, LLC and
(c) any Person Controlled by any one or more of the foregoing.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Section 91.1011” has the meaning set forth in the definition of “Environmental
Laws”.

 

23

--------------------------------------------------------------------------------


 

“Secured Parties” means the Collateral Agent, the Administrative Agent, the
Lenders, the Issuing Bank, the Secured Priority Swap Providers and the Bank
Product Providers.

 

“Secured Priority Swap Obligation” has the meaning given to such term in clause
(c) of the defined term “Obligations.”

 

“Secured Priority Swap Provider” means any Secured Swap Provider that holds
Secured Priority Swap Obligations, to the extent thereof.

 

“Secured Swap Provider” means any Swap Provider that is listed on Schedule 7.20
or on any supplement to such Schedule as a “Secured Swap Provider”.

 

“Security Agreement” means the Second Amended and Restated Security and Pledge
Agreement dated as of the Third Amended and Restated Effective Date among the
Borrower and the Guarantors, as grantors, and the Collateral Trustee, as it may
be further amended, restated, supplemented or modified from time to time.

 

“Security Instruments” means the Collateral Trust Agreement and the Security
Agreement and the other mortgages, deeds of trust, security agreements, pledge
agreements and other agreements, instruments or certificates now or heretofore
or hereafter executed and delivered by the Borrower or any other Person (other
than Swap Agreements, agreements relating to Bank Products, and participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) evidencing, or providing
for, Liens granted as security for the payment or performance of the Obligations
or the First Lien Senior Secured Note Obligations, as such agreements may be
amended, modified, supplemented or restated from time to time.

 

“Senior Unsecured Notes” means senior unsecured notes issued or to be issued by
Borrower and guaranteed by some or all of the other Loan Parties, (a) in one or
more Rule 144A or other private placement offerings including without limitation
(i) the Borrower’s $600,000,000 principal amount of 7.750% Senior Notes due
2021, and (ii) the Borrower’s $1,150,000,000 principal amount of 6.125% Senior
Notes due 2023, and (b) registered senior unsecured notes issued in exchange
therefor.

 

“SN Capital” means SN Capital, LLC, a Delaware limited liability company, and
wholly-owned Subsidiary of Borrower.

 

“SN Catarina” means SN Catarina, LLC, a Delaware limited liability company, and
wholly-owned Subsidiary of Borrower.

 

“SN Comanche” means SN Comanche Manager, LLC, a Delaware limited liability
company, and wholly-owned Subsidiary of Borrower.

 

“SN Cotulla” has the meaning given in Recital C.

 

“SN Marquis” has the meaning given in Recital A.

 

24

--------------------------------------------------------------------------------


 

“SN Maverick” means SN EF Maverick, LLC, a Delaware limited liability company,
and wholly-owned Subsidiary of Borrower.

 

“SN Midstream” means SN Midstream, LLC, a Delaware limited liability company,
and wholly-owned Subsidiary of Borrower which is an Unrestricted Subsidiary.

 

“SN Operating” means SN Operating, LLC, a Texas limited liability company.

 

“SN Palmetto” means SN Palmetto, LLC, a Delaware limited liability company,
known prior to its name change on March 14, 2016 as SEP Holdings III, LLC.

 

“SN Services” means SN Services, LLC, a Delaware limited liability company.

 

“SN Terminal “ means SN Terminal, LLC, a Delaware limited liability company.

 

“SN TMS” means SN TMS, LLC, a Delaware limited liability company.

 

“SN UR Holdings “ means SN UR Holdings, LLC, a Delaware limited liability
company.

 

“Special Flood Hazard Area”  means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“Specified Acquisition” means any Acquisition for which: (i) a binding and
enforceable purchase and sale agreement has been signed by the Borrower or one
or more of its Restricted Subsidiaries, and (ii) the aggregate volumes hedged
with respect to the reasonably anticipated projected production to be acquired
by the Borrower and its Restricted Subsidiaries in all pending Specified
Acquisitions that have not yet been consummated shall not exceed the amount
permitted by Section 9.13(c).

 

“SPE/WPC Definitions” means the definitions promulgated by the Society of
Petroleum Evaluation Engineers and the World Petroleum Congress and in effect
from time to time.

 

“SR TMS” means SR TMS, LLC, a Delaware limited liability company and
wholly-owned Subsidiary of Borrower.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

25

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any specified Person:

 

(a)   any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(b)   any partnership (whether general or limited) or limited liability company
(i) the sole general partner or member of which is such Person or a Subsidiary
of such Person, or (ii) if there is more than a single general partner or
member, either (x) the only managing general partners or managing members of
which are such Person or one or more Subsidiaries of such Person (or any
combination thereof) or (y) a majority of the outstanding general partner
interests, member interests or other Voting Stock of such partnership or limited
liability company is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof).

 

“Subsidiary Guarantee” has the meaning given such term in the First Lien Senior
Secured Note Indenture

 

“Swap Agreement” means any transaction or agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, whether or not any such transaction is
governed by or subject to any master agreement.  For the avoidance of doubt,
(a) a Swap Agreement governed by a master agreement, including any master
agreement published by the International Swaps and Derivatives
Association, Inc., shall be deemed entered into when such individual Swap
Agreement is entered into without regard to the date on which such master
agreement is entered into, (b) any hedge position or hedging arrangement of the
type described in the immediately preceding sentence shall be considered a Swap
Agreement regardless of whether a written agreement or written confirmation is
entered into, and (c) options, warrants, rights and other similar interests in
respect of Equity Interests in the Borrower shall not constitute Swap
Agreements.

 

“Swap Liquidation” means the sale, assignment, novation, liquidation, unwind or
termination of all or any part of any Swap Agreement (other than, in each case,
at its scheduled maturity).

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act,
including any such obligation comprised of a guaranty or a security interest or
other Lien.

 

26

--------------------------------------------------------------------------------


 

“Swap Provider” means each Person listed on Schedule 7.20 or on any supplement
to such Schedule as a “Swap Provider”. The Borrower may, at any time and from
time to time, update Schedule 7.20 by written notice to the Administrative
Agent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Termination Date” means the earliest of (a) the Maturity Date, (b) the date of
termination of the Commitments pursuant to Section 2.06 and (c) the date of
termination of the Commitments pursuant to Section 10.02(a).

 

“Third Amended and Restated Effective Date” means the date on which the
conditions specified in Section 6.01 and Section  6.02 are satisfied (or waived
in accordance with Section 12.02).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and each other Loan Document to which any of them is a party,
the borrowing of Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder and the grant of Liens by the Loan Parties on
Mortgaged Properties, other Properties and Collateral pursuant to the Security
Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York, or, where applicable as to specific Property, any other relevant
state.

 

“Unrestricted Subsidiary” means (a) the Existing Unrestricted Subsidiaries and
(b) any other Subsidiary of the Borrower that is designated or deemed designated
by the Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant
to a Board Resolution of the Borrower, but only to the extent that such
Subsidiary:

 

(a)           has no Indebtedness other than Non-Recourse Debt owing to any
Person other than the Borrower or any of its Restricted Subsidiaries (other than
any guarantees of the First Lien Senior Secured Notes or the Subsidiary
Guarantees or any Indebtedness that would be released upon designation);

 

(b)           except as permitted by the First Lien Senior Secured Note
Indenture, is not party to any agreement, contract, arrangement or
understanding, together with the terms of all other agreements, contracts,
arrangements and understandings with such Unrestricted Subsidiary, taken as a
whole, with the Borrower or any Restricted Subsidiary of the Borrower unless the
terms of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time of entry into such agreement, contract, arrangement or
undertaking from Persons who are not Affiliates of the Borrower, as determined
in good faith by the Borrower;

 

27

--------------------------------------------------------------------------------


 

(c)           is a Person with respect to which neither the Borrower nor any of
its Restricted Subsidiaries has any direct or indirect obligation (i) to
subscribe for additional Equity Interests or (ii) to maintain or preserve such
Person’s financial condition; and

 

(d)           has not guaranteed or otherwise become an obligor on any
Indebtedness of the Borrower or any of its Restricted Subsidiaries, except to
the extent such guarantee or obligation would be released upon such designation
and except for (i) any Non-Recourse Debt with respect to which the Borrower or
any of its Restricted Subsidiaries has pledged (or provided a guarantee limited
in recourse solely to) Equity Interests in such Subsidiary or (ii) any guarantee
of the First Lien Senior Secured Notes and the Subsidiary Guarantees,

 

except, in the case of (a), (b), (c) or (d), for any such Indebtedness that is
subject to a guarantee by or other obligation of, or any agreement, contract,
arrangement or understanding with, or any equity subscription or credit support
obligation of, the Borrower or Restricted Subsidiary that constitutes an
Investment in such Subsidiary that has been effected as a Restricted Payment,
Permitted Payment or Permitted Investment that complies with the First Lien
Senior Secured Note Indenture.

 

Each Subsidiary of an Unrestricted Subsidiary shall also be an Unrestricted
Subsidiary.

 

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
shall be made in an officer’s certificate delivered to the Administrative Agent
and containing a certification that such designation is in compliance with the
terms of this definition.  If at any time any Unrestricted Subsidiary remains a
Subsidiary and would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and the other Loan Documents, any Debt of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and any Lien on the assets of such Subsidiary will be
deemed to be incurred as of such date and, if such Debt is not permitted to be
incurred pursuant to Section 9.02 hereof, or such Lien is not permitted to be
incurred as of such date pursuant to Section 9.03 hereof, then in either case,
the Borrower will be in default of the relevant covenant.

 

“UnSub GP” means SN EF UnSub GP, LLC, a Delaware limited liability company, and
wholly-owned Subsidiary of Borrower.

 

“UnSub Holdings” means SN EF UnSub Holdings, LLC, a Delaware limited liability
company, and wholly-owned Subsidiary of Borrower.

 

“UnSub LP” means SN EF UnSub, LP, a Delaware limited partnership, 100% of whose
common limited partnership interests are indirectly owned by Borrower and whose
sole general partner is UnSub GP.

 

“U.S.” and “United States” means the United States of America.

 

“U.S. Tax Compliance Certificate” has the meaning given in
Section 5.03(e)(ii)(1)(C).

 

28

--------------------------------------------------------------------------------


 

“Utilization Percentage” means, as of any day, the fraction, expressed as a
percentage, the numerator of which is the sum of the Credit Exposures of the
Lenders on such day, and the denominator of which is the Aggregate Commitment
Amount in effect on such day.

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled (without regard to the occurrence of
any contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) to vote in the election of
members of the Board of Directors of such Person; provided that with respect to
a limited partnership or other entity which does not have a Board of Directors,
Voting Stock means the Capital Stock of the general partner of such limited
partnership or other business entity with the ultimate authority to manage the
business and operations of such Person.

 

Section 1.03         Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04         Terms Generally; Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.  Defined terms specified to have
the meanings set forth in the First Lien Senior Secured Note Indenture shall
have such meaning set forth therein, except that the term “Company” shall be
read as “Borrower” and other defined terms used in such definition, but not
defined in this Agreement, shall have the meanings given such terms in the First
Lien Senior Secured Note Indenture.

 

Section 1.05         Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative

 

29

--------------------------------------------------------------------------------


 

Agent or the Lenders hereunder shall be prepared, in accordance with GAAP,
applied on a basis consistent with the Financial Statements except for changes
in which the Borrower’s independent certified public accountants concur and
which are disclosed to Administrative Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Required Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants contained herein is computed such
that all such computations shall be conducted utilizing financial information
presented consistently with prior periods.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01         Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the total
Credit Exposures exceeding the Aggregate Commitment Amount.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Loans.

 

Section 2.02         Loans and Borrowings.

 

(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Types of Loans.  Subject to Section 3.03, the Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount of $100,000 or a whole multiple of
$100,000 in excess thereof.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount of $100,000 or a whole multiple of
$100,000 in excess thereof; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Commitment Amount or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.07(e).  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings outstanding. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

30

--------------------------------------------------------------------------------


 

(d)           Notes.  Any Lender may request that Loans made by it be evidenced
by a single promissory note.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
in substantially the form of Exhibit A, dated, in the case of (i) any Lender
party hereto as of the date of this Agreement, as of the date of this Agreement
(subject to clause (ii) of this section), or (ii) any Lender that becomes a
party hereto or that has its Commitment increased pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption, payable
to the order of such Lender in a principal amount equal to its Commitment as in
effect on such date, and otherwise duly completed.  If any Lender’s Commitment
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), the Borrower shall deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to the order of any Lender
who requested a Note hereunder in a principal amount equal to its Commitment
after giving effect to such increase or decrease, and otherwise duly completed,
and such Lender agrees to promptly thereafter return the previously issued Note
held by such Lender marked canceled or otherwise similarly defaced.  The date,
amount, Type, interest rate and, if applicable, Interest Period of each Loan
made by each Lender that receives a Note, and all payments made on account of
the principal thereof, shall be recorded by such Lender on its books for its
Note, and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender.  Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

 

Section 2.03         Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone or
email request or by delivery of a written Borrowing Request in substantially the
form of Exhibit B (each such signed request in the form of Exhibit B, a “written
Borrowing Request”):  (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Houston, Texas time, one (1) Business Day before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., Houston, Texas time, on the date of the proposed Borrowing.  Each
telephonic or email request not evidenced by a written Borrowing Request shall
be confirmed promptly by delivery to the Administrative Agent of a Borrowing
Request signed by a Responsible Officer which may be delivered by hand, by
courier service, by scanned pdf, or by facsimile.  Each such telephonic, email,
facsimile and written Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

31

--------------------------------------------------------------------------------


 

(v)           the amount equal to the Aggregate Commitment Amount, the current
total Credit Exposures (without regard to the requested Borrowing) and the pro
forma total Credit Exposures (giving effect to the requested Borrowing); and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Credit Exposures to exceed the Aggregate
Commitment Amount.  Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

 

Section 2.04         Interest Elections.

 

(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C signed by a Responsible Officer (a “written Interest
Election Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each
telephonic and written Interest Election Request shall be irrevocable and each
telephonic or email Interest Election Request shall be confirmed promptly by
hand delivery, courier service, scanned pdf or facsimile delivery to the
Administrative Agent.

 

(c)           Information in Interest Election Requests.  Each telephonic, email
and written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);

 

32

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be deemed
to have requested an ABR Borrowing) and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.05         Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Houston, Texas time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower in the amount so received, in like funds, to an account of Borrower
maintained either with a Lender or a non-Lender in Houston, Texas and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.07(e) shall be remitted by the Administrative Agent to the Issuing
Bank that made such LC Disbursement.

 

(b)           Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its

 

33

--------------------------------------------------------------------------------


 

share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.06         Changes in the Aggregate Commitment Amount.

 

(a)           Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Commitment Amount is terminated or reduced to zero, then the
Commitment of each Lender shall automatically terminate on the effective date of
such termination or reduction.  Notwithstanding the foregoing, the parties
hereto hereby agree that this Agreement shall not be terminated until all
Obligations are paid and performed in full.

 

(b)           Optional Termination and Reduction of the Aggregate Commitment
Amount.

 

(i)            The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Commitment Amount; provided that (1) each reduction of the
Aggregate Commitment Amount shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000 (or, if less than $1,000,000, the
entire Aggregate Commitment Amount), and (2) the Borrower shall not terminate or
reduce the Aggregate Commitment Amount if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04 and any concurrent cash
collateralization of any portion of any Letters of Credit in accordance with
Section 3.04(c)(i), the total Credit Exposures would exceed the Aggregate
Commitment Amount.

 

(ii)           The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitment Amount under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable.  Any
termination or reduction of the Aggregate Commitment Amount shall be permanent
and may not be reinstated.  Each reduction of the Aggregate Commitment Amount
shall be made ratably among the Lenders in accordance with each Lender’s
Applicable Percentage.

 

(iii)          Notwithstanding paragraph (ii) above, if the Borrower has reduced
the Aggregate Commitment Amount as required under Section 3.04(c), the Borrower
may reinstate such reduced Commitments by delivery to the Administrative Agent
of a certificate of a Financial Officer demonstrating that, after giving pro
forma effect to such reinstatement, the PDP Coverage Ratio will be no less than
4.00 to 1.00.

 

34

--------------------------------------------------------------------------------


 

Section 2.07         Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request any Issuing Bank to issue Letters of Credit in dollars
for its own account or for the account of any of its Restricted Subsidiaries (or
any Person that at the time of such issuance is an Unrestricted Subsidiary), in
a form reasonably acceptable to the Administrative Agent and such Issuing Bank,
at any time and from time to time during the Availability Period.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Agreement, the terms and conditions
of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the Issuing Bank selected by the Borrower and to the Administrative Agent (not
less than three (3) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice: (i) requesting the issuance of a
Letter of Credit or identifying the outstanding Letter of Credit to be amended,
renewed or extended; (ii) specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day); (iii) specifying the date on which
such Letter of Credit is to expire (which shall comply with Section 2.07(c));
(iv) specifying the amount of such Letter of Credit; (v) specifying the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit; and
(vi) specifying the amount of the current total Credit Exposures (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit).  If
requested by such Issuing Bank, the Borrower shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit, but any such application shall be subject to the final
sentence of Section 2.07(a). A Letter of Credit shall be issued, amended,
renewed or extended only if (and with respect to each notice provided by the
Borrower above and any issuance, amendment, renewal or extension of each Letter
of Credit, the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, the total
Credit Exposures shall not exceed the Aggregate Commitment Amount.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal, which
renewal may be provided for in the initial Letter of Credit, or extension
thereof, one year after such renewal or extension; provided no such renewal or
extension shall extend beyond the date referred to in clause (ii) of this
subsection) and (ii) the date that is twenty (20) Business Days prior to the
Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to an existing Letter of Credit increasing the amount thereof) and
without any further action on the part of such Issuing Bank that issues such
Letter of Credit or the Lenders, such Issuing Bank hereby grants to each Lender,
and each Lender hereby acquires from such Issuing Bank, a

 

35

--------------------------------------------------------------------------------


 

participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in Section 2.07(e) (but giving effect to
the proviso in the first sentence thereof), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.07(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying such Issuing Bank, through the Administrative Agent, an
amount equal to such LC Disbursement (i) not later than 2:00 p.m., Houston,
Texas time, on the date such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 12:00 noon, Houston Texas time,
on such date (provided it shall not be an Event of Default if the Borrower fails
to reimburse such LC Disbursement pursuant to this clause (i) if such LC
Disbursement is reimbursed on the first Business Day immediately following the
day that the Borrower received notice of such LC Disbursement), or (ii) not
later than 12:00 noon, Houston, Texas time, on the first Business Day
immediately following the day that the Borrower received such notice, if such
notice is not received prior to 12:00 noon on the date such LC Disbursement was
made.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this Section 2.07(e), the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.07(e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.07(e) to reimburse an Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.07(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged,

 

36

--------------------------------------------------------------------------------


 

fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.07(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of such Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole reasonable
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)           Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed such Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.07(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans.  Interest accrued pursuant to this Section 2.07(h)
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any

 

37

--------------------------------------------------------------------------------


 

Lender pursuant to Section 2.07(d) to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.

 

(i)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
or resign at any time by written agreement among the Borrower, the
Administrative Agent, such replaced Issuing Bank and a successor Issuing Bank. 
At the time any such resignation or replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.05(b).  From and after the effective date of
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this Section 2.07(j), or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon to
the extent not otherwise included in such payment; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower or any Restricted Subsidiary described in Section 10.01(f) or
Section 10.01(g).  The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on such account and all cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.  The Borrower’s obligation to deposit amounts
pursuant to this Section 2.07(j) shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit,
and, to the fullest extent permitted by applicable law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower or any of its Subsidiaries may now or hereafter have against
any such beneficiary, an Issuing Bank, the Administrative Agent, the Lenders or
any other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s obligations
under this Agreement and the other Loan Documents

 

38

--------------------------------------------------------------------------------


 

in a “securities account” (within the meaning of Article 8 of the UCC) over
which the Administrative Agent shall have “control” (within the meaning of the
UCC).  Notwithstanding the foregoing, the Borrower may direct the Administrative
Agent and the “securities intermediary” (within the meaning of the UCC) to
invest amounts credited to the securities account, at the Borrower’s risk and
expense, in Investments.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse, on a pro rata basis, the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
under this Agreement or the other Loan Documents pursuant to Section 10.02(c). 
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have
been cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 3.04(c)(i) with respect to any portion
of any Letter of Credit, then, if no Event of Default is then continuing, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after such portion of such Letter of
Credit expires or is otherwise no longer outstanding.

 

ARTICLE III

 

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01         Repayment of Loans.  Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

 

Section 3.02         Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(c)           Post-Default Rate.  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate applicable to ABR Loans as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate.

 

39

--------------------------------------------------------------------------------


 

(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that  (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 3.04         Prepayments.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).  Partial optional
prepayments pursuant to this Section 3.04 shall be in an aggregate principal
amount of $100,000 or any whole multiple of $50,000 in excess thereof.

 

(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy of a signed
Repayment Notice) of

 

40

--------------------------------------------------------------------------------


 

any prepayment hereunder not later than 11:00 a.m., Houston, Texas time, on the
Business Day of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.

 

(c)           Mandatory Prepayments.

 

(i)            If, after giving effect to any termination or reduction of the
Aggregate Commitment Amount pursuant to Section 2.06(b), the total Credit
Exposures exceed the Aggregate Commitment Amount, then the Borrower shall
(A) prepay the Borrowings within 1 Business Day after the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings as a result
of LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in
Section 2.07(j).

 

(ii)           If (A) any Loan Party consummates a Disposition to any non-Loan
Party of proved developed producing properties included in the most recent
Reserve Report delivered to the Administrative Agent having a PV-10 value in
such Reserve Report in excess of $10,000,000 at a time when any Loans or Letters
of Credit are outstanding under this Agreement and (B) after giving effect to
such Disposition, the PDP Coverage Ratio is less than 4.00 to 1.00, then within
15 Business Days after the consummation of such Disposition, the Borrower shall
(I) reduce the Aggregate Commitment Amount pursuant to Section 2.06(b) in an
amount sufficient to increase the PDP Coverage Ratio to no less than 4.00 to
1.00 and (II) comply with Section 3.04(c)(i).

 

(iii)          If (A) any Loan Party causes one or more Swap Agreements included
in the most recent Reserve Report delivered to the Administrative Agent having a
value in such Reserve Report in excess of $10,000,000 in the aggregate to be
Liquidated at a time when any Loans or Letters of Credit are outstanding under
this Agreement and (B) after giving effect to such Liquidations, the PDP
Coverage Ratio is less than 4.00 to 1.00, then within 15 Business Days after the
consummation of the Liquidation resulting in the $10,000,000 amount being
exceeded, the Borrower shall (I) reduce the Aggregate Commitment Amount pursuant
to Section 2.06(b) in an amount sufficient to increase the PDP Coverage Ratio to
no less than 4.00 to 1.00 and (II) comply with Section 3.04(c)(i).

 

(iv)          If (A) any Loans or Letters of Credit are outstanding under this
Agreement as of the end of a fiscal quarter and (B) as of the end of such fiscal
quarter, the PDP Coverage Ratio is less than 4.00 to 1.00, then within the time
period specified in the following sentence, the Borrower shall (I) reduce the
Aggregate Commitment Amount pursuant to Section 2.06(b) in an amount sufficient
to increase the PDP Coverage Ratio to no less than 4.00 to 1.00 and (II) comply
with Section 3.04(c)(i).  The Borrower shall satisfy its obligations under the
preceding sentence (y) if the PDP Coverage Ratio as of the end of such fiscal
quarter is less than 1.50 to 1.00, within 10 Business Days after the Borrower
becomes aware of such circumstance and (z) if the PDP Coverage Ratio as of

 

41

--------------------------------------------------------------------------------


 

the end of such fiscal quarter is less than 4.00 to 1.00 but is not less than
1.50 to 1.00, within 45 days after the Borrower becomes aware of such
circumstance.

 

(d)           Prepayments in General.

 

(i)            Unless otherwise elected by the Borrower, each prepayment of
Borrowings pursuant to this Section 3.04 shall be applied to outstanding
Borrowings first, ratably to any ABR Borrowings then outstanding, and, second,
to any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

(ii)           Each prepayment of Borrowings pursuant to this Section 3.04 shall
be applied ratably to the Loans included in the prepaid Borrowings.  Prepayments
pursuant to this Section 3.04 shall be accompanied by accrued interest to the
extent required by Section 3.02.

 

(e)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

Section 3.05         Fees.

 

(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender, ratably in accordance with its Applicable
Percentage, a commitment fee, which shall accrue at the applicable Commitment
Fee Rate on the average daily amount of the excess of such Lender’s Commitment
over such Lender’s Credit Exposure during the period from and including the
Third Amended and Restated Effective Date to but excluding the Termination
Date.  Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent, for the account of each Lender, ratably in accordance with
its Applicable Percentage, a Letter of Credit fee on the aggregate undrawn
amount of all outstanding Letters of Credit at such time, which shall accrue at
the Letter of Credit Fee Rate and be payable in arrears on the Termination Date
and the last day of each calendar quarter, (ii) to each Issuing Bank, for its
own account, a fronting fee equal to the lesser of (a) $500 or 0.125% per annum
of the face amount of each outstanding Letter of Credit and (iii) to each
Issuing Bank, for its own account, its standard and customary fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit issued
by such Issuing Bank or processing of drawings thereunder, which shall be
payable upon issuance and upon any renewal of such Letter of Credit.  Any other
fees payable to an Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand.  All Letter of Credit fees and fronting
fees (as set forth herein) shall be computed on the basis of a

 

42

--------------------------------------------------------------------------------


 

year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(c)           Administrative Agent Fees.  As long as there is only one Lender
hereunder, no administrative agent fee will accrue or be payable.  As soon as a
second Lender becomes a party hereto, the Borrower and the Administrative Agent
will negotiate in good faith an amount to be paid annually as an administrative
agent’s fee.

 

ARTICLE IV

 

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by the Borrower hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon,
Houston, Texas time, on the date when due, in dollars that constitute
immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim.  Fees, once paid, shall not be refundable under any circumstances
absent manifest error (e.g., as a result of a clerical mistake).  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Payments by Lenders.  Subject to any applicable
requirements as to the sharing of set-offs pursuant to the Collateral Trust
Agreement, if any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations

 

43

--------------------------------------------------------------------------------


 

in LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that,
subject to any applicable requirements as to the sharing of set-offs pursuant to
the Collateral Trust Agreement, any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Borrower  rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

 

Section 4.02         Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or such Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03         Certain Deductions by the Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(a), 2.07(d) or (e), 4.02 or 12.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(a) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent or an
Issuing Bank to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (b) hold any such amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(a) and (b) above, in any order as determined by the Administrative Agent in its
discretion.

 

Section 4.04         Disposition of Proceeds.  The Mortgages contain an
assignment by the Borrower and other Loan Parties unto and in favor of the
Collateral Trustee for the benefit of (i)

 

44

--------------------------------------------------------------------------------


 

the Lenders, (ii) the Secured Priority Swap Providers, (iii) the First Lien
Senior Secured Note Holders, (iv) the Bank Product Providers, (v) the Collateral
Trustee, (vi) the Collateral Agent, (vii) the Administrative Agent and
(viii) the First Lien Senior Secured Note Trustee of all of each Loan Party’s
interest in and to production and all proceeds attributable thereto that may be
produced from or allocated to the Mortgaged Property.  The Mortgages further
provide in general for the application of such proceeds to the satisfaction of
the Obligations and the First Lien Senior Secured Note Obligations. 
Notwithstanding the assignment contained in such Mortgages, until the occurrence
of an Event of Default, (a) each Secured Party agrees that it will not instruct
the Collateral Trustee to notify the purchaser or purchasers of such production
or take any other action to cause such proceeds to be remitted to the Collateral
Trustee for payment in accordance with the Collateral Trust Agreement, but will
instead instruct the Collateral Trustee to permit such proceeds to continue to
be paid to the Borrower and its Restricted Subsidiaries and (b) the Secured
Parties hereby authorize the Administrative Agent and the Collateral Agent to
instruct the Collateral Trustee to take such actions as may be necessary to
cause such proceeds to be paid to the Borrower and/or such Restricted
Subsidiaries. Upon the expiration or termination of the Commitments and the
payment in full of the Obligations, the Administrative Agent and the Collateral
Agent shall, and shall instruct the Collateral Trustee to, at the expense of the
Borrower, execute and deliver such documentation as the Borrower shall
reasonably request to re-convey to the Borrower and the other Loan Parties, any
property purportedly conveyed to the Administrative Agent, the Collateral Agent
or the Collateral Trustee under the Security Instruments in accordance with the
Collateral Trust Agreement.

 

ARTICLE V

 

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01         Increased Costs.

 

(a)           Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of

 

45

--------------------------------------------------------------------------------


 

such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)           Certificates.  A certificate of a Lender or any Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) and reasonably detailed calculations therefor shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 5.01 for any increased costs or reductions incurred
more than ninety (90) days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof.

 

Section 5.02         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of

 

46

--------------------------------------------------------------------------------


 

a comparable amount and period from other banks in the Eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

Section 5.03         Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender or
an Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Foreign Lenders.

 

(i)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Foreign Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(ii)           Without limiting the generality of the foregoing:

 

(1)           any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

 

(A)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(B)          executed originals of IRS Form W-8ECI;

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(D)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,

 

48

--------------------------------------------------------------------------------


 

such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-4 on behalf of each such direct and indirect partner.

 

(2)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(f)            FATCA.  If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)           U.S. Lenders.  Any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

 

(h)           Certifications.  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

(i)            Tax Refunds.  If the Administrative Agent or a Lender determines,
in its reasonable discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 5.03,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 5.03 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided,

 

49

--------------------------------------------------------------------------------


 

that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

 

Section 5.04         Mitigation Obligations.

 

(a)           Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender has not approved (or is not deemed to have approved) any
amendment to, or waiver of, the terms of this Agreement or any other Loan
Document approved by Administrative Agent and Required Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that, (1) the
Borrower shall have received the written consent of the Administrative Agent,
which consent shall not unreasonably be withheld, delayed or conditioned,
(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (2) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such  assignment
and delegation cease to apply.

 

Section 5.05         Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its

 

50

--------------------------------------------------------------------------------


 

obligation to make or maintain Eurodollar Loans either generally or having a
particular Interest Period hereunder, then (a) such Lender shall promptly notify
the Borrower and the Administrative Agent thereof and such Lender’s obligation
to make such Eurodollar Loans shall be suspended (the “Affected Loans”) until
such time as such Lender may again make and maintain such Eurodollar Loans and
(b) all Affected Loans which would otherwise be made by such Lender shall be
made instead as ABR Loans (and, if such Lender so requests by notice to the
Borrower and the Administrative Agent, all Affected Loans of such Lender then
outstanding shall be automatically converted into ABR Loans on the date
specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which
would otherwise be applied to such Lender’s Affected Loans shall be applied
instead to its ABR Loans.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

Section 6.01         Conditions to Effectiveness.  The amendment and restatement
of the 2014 Credit Agreement and the obligation of each Lender to make Loans and
the Issuing Bank to issue Letters of Credit shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02):

 

(a)           Satisfactory evidence that (i)  the Collateral Agent, on behalf of
the Lenders and the other Secured Parties, the Borrower and the First Lien
Senior Secured Note Trustee, on behalf of the First Lien Senior Secured Note
Holders, shall have entered into the Collateral Trust Agreement setting forth
the first-out payment priority right of the Lenders, the Issuing Bank, the
Secured Priority Swap Providers, and the Bank Product Providers under this
Agreement and, which agreement shall be on terms and conditions customary for
new-money “first lien last out” secured notes issuances having substantially
greater exposure than the “first lien first out” facility and otherwise
acceptable to the parties entering into such agreement, (ii)  all commodity
swaps required by the First Lien Senior Secured Note Indenture, if any, shall be
in place, and (iii) all Swap Agreements of any Loan Party existing prior to the
Third Amended and Restated Effective Date shall be terminated, novated,
assigned, maintained or amended, in each case, in a manner acceptable to the
Borrower;

 

(b)           The Administrative Agent shall have received a certificate of a
Responsible Officer or the Secretary or an Assistant Secretary of each Loan
Party setting forth (i) resolutions of its Board of Directors with respect to
the authorization of such Loan Party to execute and deliver amendments or
supplements to the Loan Documents to which it is a party, (ii) the officers of
such Loan Party (y) who are authorized to sign the amendments or supplements to
the Loan Documents to which such Loan Party is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws or other comparable organizational documents of such
Loan Party, certified as being true and complete.  The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary;

 

51

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party and duly executed
counterparts (in such number as may be requested by the Administrative Agent) of
amendments or supplements to the loan documents governing the 2014 Credit
Agreement and all commitments thereunder shall be terminated (other than the
commitments of the Lenders under this Agreement).  Notwithstanding anything to
the contrary, Liens granted in the Collateral by any Loan Party shall not secure
any obligation in respect of any Excluded Swap Obligation;

 

(d)           The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender that has requested a Note in a principal
amount equal to its Commitment dated as of the date hereof;

 

(e)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, an opinion of Akin Gump Strauss Hauer &
Feld LLP, counsel to the Loan Parties;

 

(f)            The Collateral Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12 and shall provide a copy of such
certificate to the Administrative Agent;

 

(g)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03 or otherwise necessary for
the continued operations of the Loan Parties;

 

(h)           The Administrative Agent shall have received UCC search
certificates and other lien searches reflecting the absence of Liens other than
Liens permitted under the “limitation on liens” negative covenant in the First
Lien Senior Secured Note Indenture and Liens being released;

 

(i)            The Administrative Agent shall have received duly executed
Guaranties from all Subsidiaries of the Borrower that have guaranteed the First
Lien Senior Secured Note Obligations;

 

(j)            The Administrative Agent shall have received all documentation
and other information that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act;

 

(k)           The Administrative Agent, Arranger and the Lenders shall have
received all fees and other amounts due and payable, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder; and

 

(l)            The Third Amended and Restated Effective Date shall have occurred
on or before March 31, 2018.

 

Section 6.02         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue,

 

52

--------------------------------------------------------------------------------


 

amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable, including to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder;

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, (i) no Default shall have occurred and be continuing and
(ii) regardless of any grace period before any payment is required to be paid,
no amounts are required to be prepaid pursuant to Section 3.04(c);

 

(c)           If there are no Loans or Letters of Credit outstanding immediately
prior to giving effect to such Borrowing or the issuance of such Letter of
Credit, the PDP Coverage Ratio was no less than 4.00 to 1.00 as of the most
recent quarterly period for which financial statements were delivered to the
Administrative Agent pursuant to Section 8.01(a) or (b); and

 

(d)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.07(b), as applicable.

 

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (d).

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that

 

Section 7.01         Organization; Powers.  The Borrower and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such good standing, power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect. As of the Third Amended and Restated Effective Date, Schedule
7.01 is an accurate corporate organizational chart of the Borrower and its
Subsidiaries and shows the ownership of all Equity Interests in such Persons.

 

Section 7.02         Authority; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary corporate or limited liability
company and, if required, stockholder or member, action (including, without
limitation, any action required to be taken by any class of directors of such
Loan Party or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions).  Each Loan Document to which
any Loan Party is a party

 

53

--------------------------------------------------------------------------------


 

has been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 7.03         Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
members, shareholders or any class of directors, whether interested or
disinterested, of any Loan Party or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect, other than (i) the recording and filing of any Security
Instruments as required by the Loan Documents and (ii) those third party
consents, approvals, registrations, filings or other actions which, if not made
or obtained, would not cause a Default hereunder, could not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, (b) will not result in a violation by
any Loan Party of any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any Subsidiary or any order of
any Governmental Authority, (c) will not breach or result in a default under any
material indenture, agreement or other instrument binding upon the Borrower or
any Subsidiary or its Properties, or give rise to a right thereunder to require
any material payment to be made by the Borrower or such Subsidiary, which
breach, default or right to require payment could reasonably be expected to
result in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary (other
than the Liens created or permitted by the Loan Documents).

 

Section 7.04         Financial Condition; No Material Adverse Change.

 

(a)           The Borrower has heretofore furnished to the Lenders its
(i) audited consolidated balance sheet and statement of income, stockholders
equity and cash flows as of and for the fiscal year ended December 31, 2016, all
reported on by KPMG LLP and (ii) unaudited consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2017,
certified by a Financial Officer.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the unaudited quarterly financial
statements.

 

(b)           Since the “as of” date of the financial statements of the Borrower
most recently delivered, or deemed delivered, pursuant to Section 8.01(a) or
Section 8.01(b), there has been no event, development or circumstance that has
had or could be reasonably expected to have a Material Adverse Effect.

 

(c)           Neither the Borrower nor any of its Subsidiaries has incurred,
created, assumed or suffered to exist any Indebtedness except as permitted by
Section 9.02.

 

54

--------------------------------------------------------------------------------


 

Section 7.05         Litigation.  Except as set forth on Schedule 7.05 or as
notified to the Administrative Agent pursuant to Section 8.02, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any Subsidiary (i) as
to which there is a reasonable possibility of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions.

 

Section 7.06         Environmental Matters.  Except as could not reasonably be
expected to have a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not be reasonably
expected to have a Material Adverse Effect), to the knowledge of Borrower:

 

(a)           neither any Property of the Borrower or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;

 

(b)           no Property of the Borrower or any Subsidiary nor the operations
currently conducted thereon or by any prior owner or operator of such Property
or operations are in violation of or subject to any existing, pending or
threatened action, suit, investigation, inquiry or proceeding by or before any
court or Governmental Authority or to any remedial obligations under
Environmental Laws;

 

(c)           all Environmental Permits, if any, required to be obtained or
filed in connection with the operation or use of any and all Property of the
Borrower and each Subsidiary, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed, and
Borrower and each Subsidiary are in compliance with the terms and conditions of
all such Environmental Permits;

 

(d)           all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrower or any Subsidiary have in
the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

 

(e)           the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened Release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any Subsidiary except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment;

 

55

--------------------------------------------------------------------------------


 

(f)            to the extent applicable, all Property of the Borrower and each
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement; and

 

(g)           neither the Borrower nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.

 

Section 7.07         Compliance with the Laws and Agreements; No Defaults. 
Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)           the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations (other than Environmental Permits) necessary for the ownership of
its Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect;

 

(b)           Neither the Borrower nor any Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Subsidiary to redeem or make any offer to redeem
under any material indenture, note, credit agreement or instrument pursuant to
which any Material Indebtedness is outstanding or by which the Borrower or any
Subsidiary or any of their Properties is bound; and

 

(c)           No Default has occurred and is continuing.

 

Section 7.08         Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, and subject to regulation under,
the Investment Company Act.

 

Section 7.09         Taxes.  The Borrower and its Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and have paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate.  Except as notified to
the Administrative Agent pursuant to Section 8.02, no Tax Lien relating to Taxes
described in the first sentence of this Section 7.09 has been filed and, to the
knowledge of the Borrower, no claim is being asserted with respect to any such
Tax or other such governmental charge.

 

56

--------------------------------------------------------------------------------


 

Section 7.10         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.

 

Section 7.11         Disclosure; No Material Misstatements.  To the knowledge of
Borrower, taken as a whole, none of the financial statements, certificates or
other reports and information furnished by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to forward-looking statements,
projected financial information, prospect information, geological and
geophysical data and engineering projections, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

Section 7.12         Insurance.  The Loan Parties have (a) all insurance
policies sufficient for the compliance by each of them with all material
Governmental Requirements and all material agreements including, without
limitation, Flood Insurance, if required, and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Loan
Parties.  The Collateral Trustee has been named as additional insured in respect
of such liability insurance policies and the Collateral Trustee has been named
as loss payee with respect to Property loss insurance, in each case to the
extent required under Section 8.07.  No Loan Party owns any material Building
(as defined in the applicable Flood Insurance Regulation) or material
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) for which such Loan Party has not delivered to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent that either
(A) such Loan Party maintains Flood Insurance for such Building or Manufactured
(Mobile) Home or (B) such Building or Manufactured (Mobile) Home is not located
in a Special Flood Hazard Area.

 

Section 7.13         Restriction on Liens.  Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than the Collateral Trust Agreement, the First Lien Senior Secured Note
Indenture, the indentures governing the Senior Unsecured Notes, and agreements
governing Liens permitted to be granted under Section 9.03) or subject to any
order, judgment, writ or decree, which either restricts or purports to restrict
its

 

57

--------------------------------------------------------------------------------


 

ability to grant Liens to the Collateral Trustee and the Lenders on or in
respect of their Properties to secure the Obligations and the Loan Documents.

 

Section 7.14         Subsidiaries.  Schedule 7.14 sets forth the name of, and
the ownership interest of Borrower in, each Subsidiary of the Borrower as of the
Third Amended and Restated Effective Date.  As of the Third Amended and Restated
Effective Date, there are no Unrestricted Subsidiaries other than SN Midstream,
SN Services, SN UR Holdings, SN Terminal, SN Capital, UnSub Holdings, UnSub GP,
UnSub LP, SN Comanche, Resources, SR TMS, Acquisition I and Acquisition III.

 

Section 7.15         Location of Business and Offices. The jurisdiction of
organization of the Borrower is Delaware; the name of the Borrower as listed in
the public records of Delaware or Texas is Sanchez Energy Corporation; the
federal taxpayer identification number of the Borrower is 45-3090102 and the
organizational identification number of the Borrower is 5027889. As of the Third
Amended and Restated Effective Date, each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, federal taxpayer identification number and organizational
identification number in its jurisdiction of organization is stated on Schedule
7.14.

 

Section 7.16         Properties; Titles, Etc.

 

(a)           Except as disclosed in writing to the Administrative Agent, the
Borrower and each of the Restricted Subsidiaries has good and defensible title
to the proved Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (excluding any such Oil and Gas Properties sold or transferred in
compliance with Section 9.09) and good title to all its personal Properties, in
each case, free and clear of all Liens except Liens permitted by Section 9.03. 
After giving full effect to the Permitted Prior Liens, the Borrower or the
Restricted Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Borrower or such Restricted Subsidiary
to bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest
of each Property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property.  For purposes of
this Section 7.16(a), prior to the delivery of the first Reserve Report after
the Third Amended and Restated Effective Date, the phrase “most recently
delivered Reserve Report” shall be read to mean the “most recently delivered
Reserve Report delivered pursuant to the 2014 Credit Agreement.”

 

(b)           All material leases and agreements necessary for the conduct of
the business of the Borrower and its Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which, with the giving of notice or the passage of time, or both, would give
rise to a default under any such lease or agreement, which could reasonably be
expected to result in a Material Adverse Effect.

 

(c)           The rights and Properties presently owned, leased or licensed by
the Borrower and its Subsidiaries, including all easements and rights of way,
include all rights and Properties

 

58

--------------------------------------------------------------------------------


 

necessary to permit the Borrower and its Subsidiaries to conduct their business
in all material respects in the same manner as its business has been conducted
prior to the date hereof, except where the failure to include all such rights
and Properties, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(d)           All of the material Properties of the Borrower and its
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards except where the failure of such Properties to be in
good working condition or to be so maintained, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

(e)           The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected in each case to result in a Material Adverse Effect.  The Borrower
and its Subsidiaries either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.17         Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties.  Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(a) no Oil and Gas Property is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) to the knowledge of the Borrower,  none of the
wells comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) is deviated from the vertical more than the maximum permitted by
Governmental Requirements, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties).  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing that are operated by the
Borrower or any of its Subsidiaries, in a manner consistent with the Borrower’s
or its Subsidiaries’ past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expect to
have a Material Adverse Effect).

 

59

--------------------------------------------------------------------------------


 

Section 7.18         Gas Imbalances, Prepayments.  Except as disclosed in
writing to the Administrative Agent or on the most recent certificate delivered
pursuant to Section 8.12(b), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Borrower or any of the
Restricted Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.

 

Section 7.19         Marketing of Production.  Except for contracts either
disclosed in writing to the Administrative Agent or included in the most
recently delivered Reserve Report (with respect to all of which contracts the
Borrower represents that it or its Restricted Subsidiaries are receiving a price
for all production sold thereunder which is computed substantially in accordance
with the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days’ notice or less without
penalty or detriment for the sale of production from the Borrower’s or the
Restricted Subsidiaries’ Oil and Gas Properties (including, without limitation,
calls on or other rights to purchase production, whether or not the same are
currently being exercised) that (a) pertain to the sale of production at a fixed
price and (b) have a maturity or expiry date of longer than six (6) months from
the date hereof.

 

Section 7.20         Swap Agreements.  Schedule 7.20, as of the Third Amended
and Restated Effective Date, and after the Third Amended and Restated Effective
Date, each report required to be delivered by the Borrower pursuant to
Section 8.01(d), sets forth, a true and complete list of all Swap Agreements of
the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof as of the end of the preceding calendar
month, all credit support agreements relating thereto (including any margin
required or supplied), the counterparty to each such agreement, whether each
such counterparty is a Secured Swap Provider, and whether each such counterparty
is a Secured Priority Swap Provider.

 

Section 7.21         Use of Loans and Letters of Credit.  The proceeds of the
Loans and the Letters of Credit shall be used to (i) refinance Debt existing
under the 2014 Credit Agreement, (ii) pay fees, commissions and expenses in
connection with the refinancing of the Debt existing under the 2014 Credit
Agreement, or (iii) finance ongoing working capital requirements and other
general corporate purposes of the Borrower and its Subsidiaries (including
funding Restricted Payments permitted under this Agreement) and to support
obligations of any Loan Party. The Borrower and its Subsidiaries are not engaged
principally, or as one of their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.

 

Section 7.22         Solvency.  Before and after giving effect to the
Transactions, (a) the aggregate assets, at a fair valuation, of the Borrower and
its Restricted Subsidiaries, taken as a whole, will exceed the aggregate debt of
the Borrower and its Restricted Subsidiaries on a consolidated basis, (b) the
Borrower and its Restricted Subsidiaries, taken as a whole, have not incurred
and do not intend to incur, debt beyond their ability to pay such debt as such
debt matures and (c) none of the Borrower nor any Restricted Subsidiary will
have (nor will have any reason to believe that it will have thereafter)
unreasonably small capital for the conduct of its

 

60

--------------------------------------------------------------------------------


 

business as such business is now conducted and is now proposed to be conducted
following the date hereof.  For purposes of this section, “debt” shall have the
meaning given such term under the U.S. Bankruptcy Code.

 

Section 7.23         Foreign Corrupt Practices.  Neither the Borrower nor any of
its Subsidiaries, nor, to the knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of the Borrower or any of its Subsidiaries, is
aware of or has taken any action, directly or indirectly, that would result in a
material violation by such Persons of the FCPA, including making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Borrower,
its Subsidiaries and, to the knowledge of the Borrower, their respective
Affiliates have conducted their business in material compliance with the FCPA
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

 

Section 7.24         Money Laundering.  The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the money
laundering laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the money laundering laws is pending
or, to the knowledge of the Borrower, threatened.

 

Section 7.25         OFAC.  Neither the Borrower nor any of its Subsidiaries,
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any of its Subsidiaries is currently subject to any
material U.S. sanctions administered by OFAC, and the Borrower will not directly
or indirectly use the proceeds from the Loans or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full (other than
unasserted contingent reimbursement and indemnification obligations) and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

 

Section 8.01         Financial Statements; Ratings Change; Other Information. 
The Borrower will furnish to the Administrative Agent and each Lender:

 

61

--------------------------------------------------------------------------------


 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than one hundred and twenty (120) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or another firm of independent
public accountants proposed by the Borrower and reasonably acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet as
of the end of such fiscal quarter, setting forth in comparative form the figures
for the end of the previous fiscal year, and related statements of
(i) operations for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in comparative form the figures for the corresponding
period or periods of the previous fiscal year, (ii) stockholders’ equity as of
the end of such fiscal quarter and the end of the previous fiscal year, together
with changes thereto in the then elapsed portion of the fiscal year and
(iii) cash flows for the then elapsed portion of the fiscal year, setting forth
in comparative form the figures for the corresponding period or periods of the
previous fiscal year, in each case, certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit D hereto (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and if a Default has not occurred, certifying compliance with the
covenants of the Loan Documents, (ii) only if any Loans or Letters of Credit are
outstanding under this Agreement, setting forth a calculation demonstrating
compliance with the PDP Coverage Ratio as of the date of such financial
statements and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 7.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate.

 

(d)                                 Certificate of Financial Officer — Swap
Agreements.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of a recent date, a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any credit support
agreements relating thereto, any margin required or supplied under any credit
support document, and the  Swap Provider counterparty to each such agreement.

 

62

--------------------------------------------------------------------------------


 

(e)                                  Production Report and Lease Operating
Statements.  Concurrently with the delivery of the semi-annual Reserve Reports
under Section 8.12(a)(i), a report setting forth, for the period covered by such
Reserve Report, the volume of production and sales attributable to production
(and the prices at which such sales were made and the revenues derived from such
sales) for each month during the period covered by such Reserve Report from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each month during such period, all certified by a Responsible Officer of the
Borrower as presenting fairly in all material respects the information contained
therein, and to the extent applicable, all based on the actual lease operating
statements for such Oil and Gas Properties.

 

(f)                                   Other Requested Information. Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any one or more
Restricted Subsidiaries (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

To the extent any documents which are required to be delivered pursuant to
Section 8.01 are included in materials otherwise filed with the SEC, such
documents may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the following website address: www.sanchezenergycorp.com; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests in
writing that the Borrower deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide portable document format (.pdf) or other
electronic communication copies of the compliance certificates required by
Section 8.01(c) to the Administrative Agent.  Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 8.02                            Notices of Material Events.  Promptly,
and in any event within five (5) Business Days after any Responsible Officer of
the Borrower obtains knowledge thereof, the Borrower will furnish to the
Administrative Agent written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the occurrence of any Casualty Event;

 

(c)                                  any change in the name or corporate
structure of the Borrower or any Restricted Subsidiary;

 

63

--------------------------------------------------------------------------------


 

(d)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against the Borrower or any
Restricted Subsidiary not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(e)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(f)                                   any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 8.03                            Existence; Conduct of Business.  The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties are located or the ownership of its Properties requires such
qualification, in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.08.

 

Section 8.04                            Payment of Obligations.  The Borrower
will, and will cause each Restricted Subsidiary to, pay its obligations,
including Tax liabilities of the Borrower and all of its Restricted Subsidiaries
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any material Property of the
Borrower or any Restricted Subsidiary.

 

Section 8.05                            Performance of Obligations under Loan
Documents.  The Borrower will pay the Loans and reimburse  LC Disbursements
according to the terms of this Agreement, and the Borrower will, and will cause
each Restricted Subsidiary to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including this Agreement, at the time or times and in the manner specified.

 

Section 8.06                            Operation and Maintenance of
Properties.  The Borrower, at its own expense, will, and will cause each
Restricted Subsidiary to (in each case, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect);

 

64

--------------------------------------------------------------------------------


 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in accordance with the practices of the industry and
in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws,
rules and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom;

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition (ordinary wear
and tear and economic obsolescence excepted), preserve, maintain and keep in
good repair, working order and efficiency (ordinary wear and tear and economic
obsolescence excepted) all of its material Oil and Gas Properties and other
material Properties, including, without limitation, all equipment, machinery and
facilities;

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and obligations accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties which are necessary for the operation of their business and
ownership of its Oil and Gas Properties and other material Properties;

 

(e)                                  operate its Oil and Gas Properties and
other material Properties or cause or make reasonable and customary efforts to
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in material compliance with
all applicable contracts and agreements and in compliance in all material
respects with all Governmental Requirements;

 

(f)                                   notwithstanding anything to the contrary
in this Section 8.06, to the extent the Borrower or one of its Restricted
Subsidiaries is not the operator of any Property, the Borrower shall not be
obligated itself to perform or cause any of its Restricted Subsidiaries to
perform the covenants in this Section 8.06, but shall use reasonable efforts to
cause the operator to comply with this Section 8.06; and

 

(g)                                  notwithstanding anything to the contrary in
this Section 8.06, the Borrower and its Restricted Subsidiaries shall not be
required to maintain any lease or interest which is no longer capable of
producing Hydrocarbons in paying quantities.

 

Section 8.07                            Insurance.  The Borrower will, and will
cause each other Loan Party to, maintain, with financially sound and reputable
insurance companies, (a) insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same

 

65

--------------------------------------------------------------------------------


 

or similar businesses operating in the same or similar locations and (b) in
accordance with all Governmental Requirements including, without limitation,
Flood Insurance, if required.

 

Section 8.08                            Books and Records; Inspection Rights. 
The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct in all material
respects entries are made of all dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each Restricted
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested on an individual and aggregate basis, in each case
at such Lender’s or Administrative Agent’s sole expense; provided, however,
that, unless an Event of Default has occurred and is continuing, the Borrower
shall not bear the expense of such visits and inspections more than once in any
fiscal year.

 

Section 8.09                            Compliance with Laws.  The Borrower
will, and will cause each Restricted Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to them or their
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 8.10                            Environmental Matters.

 

(a)                                 The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Restricted
Subsidiary and each Restricted Subsidiary’s Properties and operations to comply,
with all applicable Environmental Laws, the breach of which could be reasonably
expected to have a Material Adverse Effect; (ii) not dispose of or otherwise
Release, and shall cause each Subsidiary not to dispose of or otherwise release,
any oil, oil and gas waste, hazardous substance, or solid waste on, under, about
or from any of the Borrower’s or its Restricted Subsidiaries’ Properties or any
other Property to the extent caused by the Borrower’s or any of its Restricted
Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the disposal or Release of which could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file, and shall cause each
Restricted Subsidiary to timely obtain or file, all Environmental Permits, if
any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Restricted
Subsidiaries’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Restricted Subsidiary
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future Release or threatened Release of
any Hazardous Material on, under, about or from any of the Borrower’s or its
Restricted Subsidiaries’ Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; (v) conduct, and cause each Restricted Subsidiary to conduct their
respective operations

 

66

--------------------------------------------------------------------------------


 

and business in a manner that will not expose any Property or Person to
Hazardous Materials in circumstances that could reasonably be expected to form
the basis for a claim for damages or compensation that could reasonably be
expected to have a Material Adverse Effect; and (vi) establish and implement,
and shall cause each Restricted Subsidiary to establish and implement, such
reasonable procedures as may be necessary to assure that the Borrower’s and its
Restricted Subsidiaries’ obligations under this Section 8.10 are timely and
fully satisfied, which failure to establish and implement could reasonably be
expected to have a Material Adverse Effect.  To the extent that the Borrower or
one of its Restricted Subsidiaries is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 8.10.

 

(b)                                 The Borrower will promptly, but in no event
later than five (5) Business Days after becoming aware thereof, notify the
Administrative Agent in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
landowner or other third party against the Borrower or its Restricted
Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any applicable Environmental Laws (excluding routine testing and
corrective action) if the Borrower reasonably anticipates that such action could
reasonably result in a Material Adverse Effect.

 

Section 8.11                            Further Assurances.

 

(a)                                 The Borrower at its sole expense will, and
will cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent or Collateral Agent, as
applicable, to comply with, cure any defects or accomplish the conditions
precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the Collateral intended as security
for the Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent, the Collateral Agent and the Collateral Trustee to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property.  A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

Section 8.12                            Reserve Reports.     (a) (i)  On or
before March 1, 2018, and thereafter semi-annually on each March 1st and
September 1st of each year, the Borrower shall furnish to the Administrative
Agent and the Lenders a Reserve Report evaluating the Oil and Gas Properties of
the Loan Parties as of the immediately preceding June 30 (or July 1), in the
case of the Reserve Report required to be delivered by September 1 and as of the
preceding December 31 (or January 1), in the case of the Reserve Report required
to be delivered by March 1.  Additionally, if any Loans or Letters of Credit are
outstanding under this Agreement at the time

 

67

--------------------------------------------------------------------------------


 

of delivery of such Reserve Report, such Reserve Report shall include 12-month
projections.   The Reserve Reports required to be delivered on or before March 1
shall be prepared by one or more Approved Petroleum Engineers, and the Reserve
Report required to be delivered on or before September 1 shall be prepared by or
under the supervision of the chief engineer of the Borrower.

 

(ii)                                  For each Reserve Report prepared by the
Borrower’s chief engineer pursuant to clause (i) above, the chief engineer of
the Borrower shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in accordance with the procedures
used in the immediately preceding  Reserve Report.

 

(b)                                 With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer of the Borrower certifying that in all
material respects: (i) the information contained in the Reserve Report and any
other information delivered in connection therewith is true and correct,
(ii) the Loan Parties own good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 7.18
with respect to its Oil and Gas Properties evaluated in such Reserve Report
which would require any Loan Party to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) none of the Loan Parties’ Oil
and Gas Properties have been sold since the date of the last Reserve Report
except as set forth on an exhibit to the certificate, which certificate shall
list all of its proved Oil and Gas Properties sold and in such detail as
reasonably required by the Administrative Agent, and  (v) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
Collateral and that the Engineered Value of such Oil and Gas Properties
represents at least the Required Reserve Mortgage Percentage evaluated in the
Reserve Report delivered to the Administrative Agent most recently prior to the
Reserve Report attached to such certificate.

 

(c)                                  Within ninety (90) days after the Third
Amended and Restated Effective Date, the Collateral Trustee shall have received,
in form and substance reasonably satisfactory to the Collateral Trustee, title
information setting forth the status of title to the greater of (A) the
percentage of the net present value of Proved Reserves associated with the Loan
Parties’ Oil and Gas Properties required to be mortgaged under the First Lien
Senior Secured Note Indenture, if any, and (B) eighty-five percent (85%) of the
net present value of Proved Reserves associated with the Loan Parties’ Oil and
Gas Properties covered by the Reserve Report most recently delivered prior to
the Third Amended and Restated Effective Date.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than unasserted
contingent reimbursement and indemnification obligations) and all Letters of
Credit have expired or terminated and all LC

 

68

--------------------------------------------------------------------------------


 

Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

Section 9.01                            Financial Covenant.

 

(a)                                 PDP Coverage Ratio.

 

(i)                                     Compliance with the PDP Coverage Ratio
will not be required if no Loans or Letters of Credit are outstanding under this
Agreement.

 

(ii)                                  The Borrower shall comply with Sections
3.04(c)(ii), 3.04(c)(iii), 3.04(c)(iv), 6.02(c) and 9.04.

 

Section 9.02                            Indebtedness.  The Borrower will not,
and will not permit any Restricted Subsidiary to, incur any Indebtedness,
except:

 

(a)                                 the Notes or other Obligations arising under
the Loan Documents or any guaranty of or suretyship arrangement for the Notes or
other Obligations arising under the Loan Documents; and

 

(b)                                 Indebtedness of the Borrower and its
Subsidiaries permitted under the First Lien Senior Secured Note Indenture and
refinancings, extension, renewals and refundings of such Indebtedness not
prohibited by the First Lien Senior Secured Note Indenture.

 

Section 9.03                            Liens.  The Borrower will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired)
securing Indebtedness except:

 

(a)                                 Liens securing the payment of any
Obligations or First Lien Senior Secured Note Obligations; and

 

(b)                                 Liens not prohibited under the First Lien
Senior Secured Note Indenture.

 

Section 9.04                            Dividends, Distributions and
Redemptions.  The Borrower will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, return any capital to its Equity Interest holders or
make any loan or distribution of its Property to its Equity Interest holders,
unless (a) no Default exists at the time of such payment and (b) in the event
that any Loans or Letters of Credit are outstanding at the time of such payment,
after giving effect to such payment on a pro forma basis, the PDP Coverage Ratio
is no less than 4.00 to 1.00.

 

Section 9.05                            Reserved.

 

Section 9.06                            Nature of Business.  The Borrower will
not, and will not permit any Restricted Subsidiary to, allow any material change
to be made in the character of its business as an independent oil and gas
exploration and production company.

 

69

--------------------------------------------------------------------------------


 

Section 9.07                            Proceeds of Notes/Loans.  The Borrower
will not permit the Loans or the proceeds of the Loans to be used for any
purpose other than those permitted by Section 7.21.  Neither the Borrower nor
any Person acting on behalf of the Borrower has taken or will take any action
which might cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board or to violate Section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect.  If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulations U, T
or X of the Board, as the case may be.

 

Section 9.08                            Mergers, Etc.  Neither the Borrower nor
any Restricted Subsidiary will merge into or with or consolidate with any other
Person, except to the extent not prohibited under the First Lien Senior Secured
Note Indenture.

 

Section 9.09                            Disposition of Oil and Gas Properties.

 

(a)                                 If, as a result of any Disposition by a Loan
Party to any non-Loan Party of Oil and Gas Properties included in the most
recent Reserve Report delivered to Administrative Agent, the pro forma effect
after giving effect to such Disposition would result in the Maximum Commodity
Swap Limitation being exceeded, then within 90 days after the consummation of
such Disposition, the Borrower will terminate or otherwise liquidate such excess
commodity Swap Agreements (using proceeds of such Disposition or other cash on
hand, to the extent necessary) or enter into offsetting positions to the extent
necessary to eliminate such excess.

 

(b)                                 Following any Disposition, the Borrower
shall comply with Section 3.04(c)(ii) if applicable.

 

(c)                                  For the sake of clarity, Liquidations
(including the sale, assignment, conveyance, novation or other transfer) of any
Swap Agreement are governed by Section 9.13 and not this Section 9.09.

 

Section 9.10                            Environmental Matters.  The Borrower
will not, and will not permit any Restricted Subsidiary to, cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any Remedial Work under any
applicable Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property, where such violations or remedial obligations
could reasonably be expected to have a Material Adverse Effect.

 

Section 9.11                            Reserved.

 

Section 9.12                            Reserved.

 

70

--------------------------------------------------------------------------------


 

Section 9.13                            Swap Agreements.

 

(a)                                 Neither the Borrower nor any of its
Subsidiaries (including Unrestricted Subsidiaries) will be a party to or in any
manner be liable on any Swap Agreement entered into for speculative purposes.

 

(b)                                 From and after the Third Amended and
Restated Effective Date, the Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with respect to
commodities with any Person other than (i) Swap Agreements constituting floor or
put options with a Swap Provider, and (ii) Swap Agreements (other than floor or
put options) with a Swap Provider that are limited to notional volumes which
(when aggregated with other commodity Swap Agreements then in effect other than
floor or put options and basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed, (A) for the period remaining in the then current calendar
year plus the next three calendar years following the date such Swap Agreement
is executed, eighty-five percent (85%) of the Borrower’s and its Restricted
Subsidiaries’ reasonably anticipated projected production based on the
Borrower’s reasonable and justifiable internal projections (assuming no
curtailment or interruption of transportation for such projected production) for
each month during the period during which such Swap Agreement is in effect,
calculated separately for each of crude oil, natural gas and natural gas liquids
(which may be hedged with Swap Agreements for crude oil, natural gas, and/or
direct and/or basket product components of natural gas), (B) for the period
commencing with the end of the period specified in clause (A) above to the end
of the 66th month after the date of execution of such Swap Agreement, sixty-five
percent (65%) of the Borrower’s and its Restricted Subsidiaries’ reasonably
anticipated projected production based on the Borrower’s reasonable and
justifiable internal projections (assuming no curtailment or interruption of
transportation for such projected production) for each month during the period
during which such Swap Agreement is in effect, calculated separately for each of
crude oil, natural gas and natural gas liquids (which may be hedged with Swap
Agreements for crude oil, natural gas, and/or direct and/or basket product
components of natural gas), and (C) for the period after the end of the
66th month after the date of execution of such Swap Agreement, zero percent (0%)
(no commodity Swap Agreements other than floor or put options)(the limitations
imposed by clauses (ii) (A), (B) and (C) collectively, the “Maximum Commodity
Swap Limitation”).

 

(c)                                  From and after the Third Amended and
Restated Effective Date, reserves pertaining to Oil and Gas Properties to be
acquired pursuant to a Specified Acquisition may be hedged as if such Specified
Acquisition had closed and the Borrower or one or more Restricted Subsidiaries
owned the reserves to be acquired in such Specified Acquisition and the Borrower
or any one or more Restricted Subsidiaries may enter into Swap Agreements that
would be permitted by Section 9.13(b) based on the Borrower’s reasonable and
justifiable internal projections submitted to the Lenders in connection with
such Specified Acquisition; provided that Swap Agreements entered into pursuant
to this Section 9.13(c) must be Liquidated upon the date which is the earlier to
occur of: (i) the date that is 120 days after the execution of the purchase and
sale agreement relating to the Specified Acquisition to the extent that such
Specified Acquisition has not been consummated by such date and (ii) the date
that is 60 days after the date on which the Borrower or any Restricted
Subsidiary knows with reasonable certainty that the Specified Acquisition will
not be consummated.

 

71

--------------------------------------------------------------------------------


 

(d)                                 From and after the Third Amendment Effective
Date, the Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any Swap Agreements with respect to interest rates with any Person
other than Swap Agreements in respect of interest rates with a Lender or Swap
Provider, as follows: (i) Swap Agreements effectively converting interest rates
from fixed to floating, the notional amounts of which (when aggregated with all
other Swap Agreements of the Borrower and its Restricted Subsidiaries then in
effect effectively converting interest rates from fixed to floating) do not
exceed 75% of the then outstanding principal amount of the Borrower’s and
Restricted Subsidiaries’ Debt for borrowed money which bears interest at a fixed
rate and (ii) Swap Agreements effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Swap Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Borrower’s and Restricted
Subsidiaries’ Debt for borrowed money which bears interest at a floating rate.

 

(e)                                  The Borrower will not, and will not permit
any other Loan Party to, Liquidate any Swap Agreement in respect of commodities
except to the extent not prohibited by the First Lien Senior Secured Note
Indenture.

 

Section 9.14                            ERISA.  Except where non-compliance, in
each case or in combination with all other instances of non-compliance with the
provisions of this Section 9.14, could not reasonably be expected to result in a
Material Adverse Effect, the Borrower will not, and will not permit any of the
Guarantors to, at any time:

 

(a)                                 engage in, or permit any ERISA Affiliate to
engage in, any transaction in connection with which the Borrower, any of its
Subsidiaries or any ERISA Affiliate could reasonably be subjected to either a
civil penalty assessed pursuant to subsections (c), (i), (l) or (m) of
Section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code;

 

(b)                                 fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, any of its Subsidiaries or any ERISA Affiliate is required to pay as
contributions thereto; and

 

(c)                                  contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to (i) any employee welfare benefit plan, as defined in
Section 3(1) of ERISA, which may not be terminated by such entities in their
sole discretion at any time without any material liability (other than for
benefits accrued through the date of termination), including, without
limitation, any such plan that is maintained to provide benefits to former
employees of such entities (other than benefits mandated by Title I, Part 6 of
ERISA and Section 4980B of the Code), or (ii) any employee pension benefit plan,
as defined in Section 3(2) of ERISA, that is subject to Title IV of ERISA,
Section 302 of ERISA or Section 412 of the Code.

 

72

--------------------------------------------------------------------------------


 

ARTICLE X

 

EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                     Events of Default.  The occurrence and
continuation of one or more of the following events shall constitute an “Event
of Default”:

 

(a)                                 the Borrower shall fail to pay within three
(3) Business Days  of the date when due any interest on or principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement or any fee or
other amount, whether at the due date thereof or at a date fixed for prepayment
thereof, by acceleration or otherwise;

 

(b)                                 any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been false, incorrect or misleading in any
material respect when made or deemed made;

 

(c)                                  the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 3.04(c),
Section 8.01, Section 8.02, Section 8.03, Section 8.12, or ARTICLE IX;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a)  or Section 10.01(c)) or any other Loan
Document, and such failure shall continue unremedied for a period of thirty (30)
days after the earlier to occur of (i) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (ii) a Responsible Officer of the Borrower or such Subsidiary otherwise
becoming aware of such failure;

 

(e)                                  the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, after the expiration of any applicable period of grace
and/or notice and cure;

 

(f)                                   an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party, and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(g)                                  the Borrower or any Restricted Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any

 

73

--------------------------------------------------------------------------------


 

proceeding or petition described in Section 10.01(f), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment for the benefit of creditors;

 

(h)                                 the Borrower or any Restricted Subsidiary
shall become unable, admit in writing its inability, or fail generally to pay
its debts as they become due;

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $40,000,000 (to the extent not covered
by independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) shall be rendered
against the Borrower, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Restricted Subsidiary to enforce any such judgment; or

 

(j)                                    a Change of Control shall occur.

 

Section 10.02                     Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(f), Section 10.01(g) or Section 10.01(h), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower and the Guarantors accrued hereunder and under
the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.07(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(f),
Section 10.01(g) or Section 10.01(h), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(j)), shall
automatically become due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration,  notice of any kind, all
of which are hereby waived by the Borrower and each Guarantor.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

74

--------------------------------------------------------------------------------


 

(c)                                  All proceeds realized from the liquidation
or other disposition of Collateral pursuant to and in accordance with the terms
of the Collateral Trust Agreement and paid pursuant to the terms thereof for
application to the Obligations or (subject to the Collateral Trust Agreement)
otherwise received by the Administrative Agent or the Collateral Agent after
maturity of the Loans or the Notes, whether by acceleration or otherwise, shall
be applied:  first, to payment or reimbursement of expenses and indemnities
provided for in this Agreement and the Security Instruments; second, to accrued
interest on the Loans; third, to fees referred to in clause (b) of the
definition of “Obligations”; fourth, pro rata to principal outstanding on the
Loans and other Obligations referred to in clause (c) of the definition of
“Obligations”; fifth, to any other Obligations; sixth, to serve as cash
collateral to be held by the Administrative Agent to secure the LC Exposure; and
any excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.  Notwithstanding the foregoing, amounts received from
the Borrower or any Loan Party that is not an Eligible Contract Participant
shall not be applied to any Excluded Swap Obligations owing to a Secured Swap
Provider (it being understood, that in the event that any amount is applied to
Obligations other than Excluded Swap Obligations as a result of this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from Eligible Contract Participants to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to Obligations described
in clause fourth above by Secured Swap Providers that are the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Obligations pursuant to clause fourth above).

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

Section 11.01                     Appointment; Powers.

 

(a)                                 Each of the Lenders and each Issuing Bank
hereby irrevocably (subject to Section 11.06) appoints the Administrative Agent
as its administrative agent and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to it by the
terms hereof, and by the terms of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  Each of the Secured
Parties hereby irrevocably (subject to Section 11.06) appoints the Collateral
Agent as its collateral agent and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to it by the
terms hereof, and by the terms of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

(b)                                 The Collateral Agent shall act on behalf of
the Lenders and the other Secured Parties with respect to the applicable
Collateral and Security Instruments; provided, however, that the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article XI with respect to any acts taken or
omissions suffered by the Collateral Agent in connection with the Collateral and
Security Instruments as fully as if the term “Administrative Agent” as used in
this Article XI included the Collateral Agent with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the
Collateral Agent.

 

75

--------------------------------------------------------------------------------


 

Section 11.02                     Duties and Obligations of Administrative
Agent.  The Administrative Agent and Collateral Agent shall not have any duties
or obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, neither the Administrative Agent nor
the Collateral Agent (a) shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent and Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except, with respect to the Administrative Agent, as provided in Section 11.03,
and (c) except as expressly set forth herein with respect to the Administrative
Agent, shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to it by the Borrower or a Lender, and
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to it or as to those conditions precedent specifically
required to be to its satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.  For purposes of determining compliance with the
conditions specified in ARTICLE VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Third Amended and Restated
Effective Date specifying its objection thereto.

 

Section 11.03                     Action by Administrative Agent.  The
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that it is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases it shall be fully justified in
failing or refusing to act hereunder or under any other Loan Documents unless it
shall (a) receive written instructions from the Required Lenders or the Lenders,
as applicable (or such other number or percentage of the

 

76

--------------------------------------------------------------------------------


 

Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. 
The instructions as aforesaid and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders.  If a Default has occurred and
is continuing, then the Administrative Agent shall take such action with respect
to such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04                     Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and each Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

 

Section 11.05                     Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent, including
appointing the Collateral Trustee as collateral trustee.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding Sections of this ARTICLE XI shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent.

 

77

--------------------------------------------------------------------------------


 

Section 11.06                     Resignation or Removal of Agents.

 

(a)                                 Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this Section 11.06, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank, the Collateral Agent and the Borrower, and the Administrative
Agent may be removed at any time with or without cause by the Required Lenders. 
Upon any such resignation or removal, and so long as there are Lenders
hereunder, the Required Lenders shall have the right, in consultation with and
upon the approval of the Borrower (so long as no Event of Default has occurred
and is continuing), which approval shall not be unreasonably withheld, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation or removal of
the retiring Administrative Agent, then the retiring Administrative Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in Houston, Texas, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, the retiring Administrative Agent shall execute
such instruments as may be reasonably necessary to give effect to such
succession, and the retiring Administrative Agent shall be discharged from any
further duties and obligations hereunder.  The fees, if any, payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor, if any, unless otherwise agreed between the Borrower and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

(b)                                 The Collateral Agent may resign as
Collateral Agent upon 30 days’ notice to the Lenders with a copy of such notice
to the Administrative Agent.  If the Collateral Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
collateral agent for the Lenders with the prior written consent of the Borrower
at all times other than during the existence of an Event of Default (which
consent of the Borrower shall not be unreasonably conditioned, withheld or
delayed).  If no successor collateral agent is appointed prior to the effective
date of the resignation of the Collateral Agent, the Collateral Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
collateral agent from among the Lenders.  Upon the acceptance of its appointment
as successor Collateral Agent hereunder, such successor Collateral Agent shall
succeed to all the rights, powers and duties of the retiring Collateral Agent
and the term “Collateral Agent” shall mean such successor collateral agent and
the retiring Collateral Agent’s appointment, powers and duties as Collateral
Agent shall be terminated.  After any retiring Collateral Agent’s resignation
hereunder as Collateral Agent, the provisions of this Article XI and
Section 12.03 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent under this Agreement.  If no
successor Collateral Agent has accepted appointment as Collateral Agent by the
date which is 30 days following a retiring Collateral Agent’s notice of
resignation, the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

 

78

--------------------------------------------------------------------------------


 

Section 11.07                     Administrative Agent as Lender.  The bank
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

 

Section 11.08                     No Reliance.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party.  Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of the Administrative Agent or any of its
Affiliates.  In this regard, each Lender acknowledges that Thompson & Knight LLP
is acting in this transaction as special counsel to the Administrative Agent
only, except to the extent otherwise expressly stated in any legal opinion or
any Loan Document.  Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

 

(b)                                 The Lenders acknowledge that the
Administrative Agent is acting solely in an administrative capacity with respect
to structuring of this facility and has no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than its
administrative duties, responsibilities and liabilities specifically as set
forth in the Loan Documents and in its capacity as a Lender.  In structuring and
arranging this Agreement, each Lender acknowledges that the Administrative Agent
may be an agent or lender under other loans or other securities and waives any
existing or future conflicts of interest associated with its role in such other
debt instruments.

 

Section 11.09                     Authority to Release Collateral and Liens. 
Each Secured Party hereby authorizes the Collateral Agent to authorize the
Collateral Trustee to release any Collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.  Each Secured Party hereby
authorizes the Collateral Agent to authorize the Collateral Trustee to execute
and deliver to the Borrower, at the Borrower’s sole cost and expense, any and
all releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in

 

79

--------------------------------------------------------------------------------


 

connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.11 or is
otherwise authorized by the terms of the Loan Documents.

 

Section 11.10                     Filing of Proofs of Claim.  In case of any
Default or Event of Default under Section 10.01(f), Section 10.01(g) or
Section 10.01(h), the Administrative Agent (regardless of whether the principal
of any Loan or LC Exposure shall then be due and payable and regardless of
whether the Administrative Agent has made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to (i) file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Exposure and all other Obligations that are owing and unpaid and (ii) file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 3.05 and
Section 12.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Administrative Agent; and (ii) if
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.05 and Section 12.03.  Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.  Each Lender retains
its right to file and prove a claim separately.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01                     Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at Sanchez
Energy Corporation, 1000 Main Street, Suite 3000, Houston, Texas 77002,
Attention: Alfredo Gutierrez (Telecopy No. (713)

 

80

--------------------------------------------------------------------------------


 

756-2784), with a copy to Akin Gump Strauss Hauer & Feld LLP, 1111 Louisiana
Street, 44th Floor, Houston, Texas 77002, Attention: David Elder (Telecopy
No. (713) 236-0822);

 

(ii)                                  if to the Administrative Agent, to it at
Royal Bank of Canada Agency Services Group, 12th Floor, 200 Bay Street, South
Tower, Toronto, Ontario, Canada M5J 2W7, Attention Manager Agency (Fax No. (416)
842-4023), with a copy to 2800 Post Oak Boulevard, Suite 3900, Houston, Texas
77056, Attention Don McKinnerney (Fax No. (713) 403-5624), and for all
correspondence related to Letter of Credit requests 12th Floor, 200 Vessey
Street, New York, New York 10281-8098, Attention Manager Trade Products
(Telephone No. (212) 428-6235) (Fax No. (212) 428-6332);

 

(iii)                               if to the Collateral Agent, to it at Royal
Bank of Canada Agency Services Group, 12th Floor, 200 Bay Street, South Tower,
Toronto, Ontario, Canada M5J 2W7, Attention Manager Agency (Fax No. (416)
842-4023), with a copy to 2800 Post Oak Boulevard, Suite 3900, Houston, Texas
77056, Attention Don McKinnerney (Fax No. (713) 403-5624); and

 

(iv)                              if to any other Lender, in its capacity as
such, or any other Lender in its capacity as an Issuing Bank, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to ARTICLE II, ARTICLE III,
ARTICLE IV and ARTICLE V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                     Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this

 

81

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Obligations hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
any other Obligations hereunder or under any other Loan Document, or forgive or
reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender affected
thereby, (iv) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby in a manner adverse to
any Lender, without the written consent of each Lender or change the pro rata
share of any Lender (other than as a result of the occurrence of any
reallocation as a result of a Lender becoming or ceasing to be a Defaulting
Lender) without the written consent of each Lender, (v) release any Guarantor or
release any of the Collateral (other than as provided in Section 11.09), without
the written consent of each Lender, (vi) waive, amend  or modify the terms of
Section 10.02(c) or this Section 12.02(b)(vi) without the written consent of
each Secured Priority Swap Provider adversely affected thereby or amend or
otherwise modify any Security Instrument in a manner that results in the Secured
Priority Swap Obligations secured by such Security Instrument no longer being
secured thereby, or amend or otherwise change the definition of  “Secured
Priority Swap Obligation” or “Secured Priority Swap Provider”, without the
written consent of each Secured Priority Swap Provider adversely affected
thereby, or (vii) change any of the provisions of this Section 12.02(b) or the
definitions of “Required Lenders” or “Required Reserve Mortgage Percentage” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender (other than a
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or the
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or the Issuing Bank, as the case may
be.  Notwithstanding the foregoing, any supplement to Schedule 7.01 (Corporate
Organization Chart), Schedule 7.05 (Litigation), Schedule 7.14 (Subsidiaries) or
Schedule 7.20 (Swap Agreements) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.

 

82

--------------------------------------------------------------------------------


 

Section 12.03                     Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Arranger, Administrative Agent and its
Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the reasonable photocopy,
mailing, courier and other similar expenses in connection with the preparation,
negotiation, documentation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof, (ii) all costs, expenses, Taxes, assessments and
other charges incurred by the Administrative Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit issued by such Issuing Bank or any demand for payment
thereunder, and (iv) all out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during  any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE AND
DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT OR ANY ENFORCEMENT OR COLLECTION ACTIONS IN CONNECTION THEREWITH
INCLUDING REASONABLE ATTORNEYS’ FEES AND SETTLEMENT COSTS, (ii) THE FAILURE OF
THE BORROWER OR ANY OF THE GUARANTORS TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY OF THE GUARANTORS SET FORTH IN ANY OF THE LOAN
DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv)

 

83

--------------------------------------------------------------------------------


 

ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING
(1) ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (2) THE PAYMENT OF A
DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND THE GUARANTORS BY THE BORROWER
AND THE GUARANTORS, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OF THE GUARANTORS OR ANY OF
THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY OF THE GUARANTORS WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY OF THE GUARANTORS, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY
OF THE GUARANTORS OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR
HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY OF THE GUARANTORS OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF THE GUARANTORS, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE BORROWER OR ANY OF THE GUARANTORS, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING ALL TYPES OF NEGLIGENT
CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,

 

84

--------------------------------------------------------------------------------


 

DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under Section 12.03(a) or Section 12.03(b), each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower and the Indemnitees shall not assert, and hereby waive, any claim
against each other, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable not later than ten (10) days after written demand therefor.

 

Section 12.04                     Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:  (1) the Borrower, provided that no
consent of the Borrower shall be required for an assignment to (A) a Lender that
is not a Defaulting Lender, (B) an Affiliate of a Lender that is not a
Defaulting Lender, (C) an Approved Fund (other than an Approved Fund that is
administered by or

 

85

--------------------------------------------------------------------------------


 

managed by a Defaulting Lender or an Affiliate of a Defaulting Lender) or (D) if
an Event of Default has occurred and is continuing, any bank or other entity
other than a Defaulting Lender, a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person; provided, further, that the Borrower’s failure to respond
to a Lender’s request for consent to an assignment within five (5) Business Days
of such request shall be deemed to constitute the Borrower’s written consent to
such request; and (2) the Administrative Agent (such consent not to be
unreasonably withheld or delayed), provided that no such consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender that is not a Defaulting Lender immediately prior to giving effect to
such assignment.  Notwithstanding the foregoing, at any time when RBC and its
Affiliates are the sole Lenders, other than to a Controlled Affiliate of RBC,
neither the Administrative Agent, RBC in its capacity as the Lender, nor RBC in
its capacity as the Issuing Bank, may assign or delegate its rights and
obligations under this Agreement without the written consent of the Borrower.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:  (1) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $2,500,000 (which minimum amount
may be comprised of concurrent assignments from more than one Lender), and the
Commitments of any assigning Lender remaining a party hereto after giving effect
to the assignment shall be at least $2,500,000, unless, in each case, the
Borrower and the Administrative Agent otherwise consents, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;  (2) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement; (3) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; (4) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and shall deliver notice of the Assignment and Assumption to the
Borrower; and (5) in the case of an assignment to a CLO, the assigning Lender
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Assumption
between such Lender and such CLO may provide that such Lender will not, without
the consent of such CLO, agree to any amendment, modification or waiver
described in the first proviso to Section 12.02 that affects such CLO.

 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01,

 

86

--------------------------------------------------------------------------------


 

Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower, the Administrative Agent or any
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (1) such Lender’s obligations under this Agreement shall
remain unchanged, (2) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (3) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition such agreement must provide that the Participant be bound by the
provisions of Sections 12.03 and 12.11.  Subject to Section 12.04(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 12.04(b).  To the extent permitted by law, each

 

87

--------------------------------------------------------------------------------


 

Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e) as though it were a
Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section 12.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

Section 12.05                     Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the Transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be

 

88

--------------------------------------------------------------------------------


 

repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then to such extent, the
Obligations so satisfied shall be revived and continued as if such payment or
proceeds had not been received and the Collateral Trustee’s’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent or the
Collateral Trustee to effect such reinstatement.

 

Section 12.06                     Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the Collateral Trust
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.  THIS AGREEMENT, THE COLLATERAL TRUST
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail  shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 12.07                     Severability.  Any provision of this Agreement
or any other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 12.08                     Right of Setoff.  Subject to any applicable
requirements as to the sharing of set-offs pursuant to the Collateral Trust
Agreement, if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations (of whatsoever kind, including, without
limitation obligations under Swap Agreements) at any time owing by such Lender
or Affiliate to or for the credit or the account of a Loan Party (other than
amounts held in payroll accounts, escrow accounts, trust accounts and other
accounts held

 

89

--------------------------------------------------------------------------------


 

by a Loan Party as a fiduciary for others) against any and all the obligations
of a Loan Party owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Section 12.09                     GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION; PROVIDED, TO THE EXTENT ANY OF
THE SECURITY INSTRUMENTS RECITE THAT THEY ARE GOVERNED BY THE LAW OF ANOTHER
JURISDICTION, OR ANY ACTION OR EVENT TAKEN THEREUNDER (SUCH AS FORECLOSURE OF
THE MORTGAGED PROPERTY) REQUIRES APPLICATION OF OR COMPLIANCE WITH THE LAW OF
ANOTHER JURISDICTION, SUCH PROVISIONS AND CONCEPTS SHALL APPLY.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. 
THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY
FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

90

--------------------------------------------------------------------------------


 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

Section 12.10                     Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                     Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; provided, unless
prohibited by applicable laws or regulations, the Borrower has been given
reasonable advance notice thereof and been afforded an opportunity to limit or
protest the disclosure, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to a Loan Party and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower.  For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary and their businesses, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or a Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.11 shall be considered to have complied with its

 

91

--------------------------------------------------------------------------------


 

obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.  Notwithstanding anything herein to the
contrary, any party hereto (and each employee, representative or other agent of
such party) may disclose without limitation of any kind, any information with
respect to the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to that party relating to such tax treatment or
tax structure; provided that with respect to any document or similar item that
in either case contains information concerning the tax treatment or tax
structure of the transactions, as well as other information, this sentence shall
only apply to such portions of the document or similar item that relate to the
tax treatment or tax structure of the transactions contemplated hereby.

 

Section 12.12                     EXCULPATION PROVISIONS.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS MAY RESULT, SUBJECT TO THE TERMS HEREOF AND THEREOF
AND APPLICABLE LAW, IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS
OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.13                     No Third Party Beneficiaries.  This Agreement,
the other Loan Documents, and the agreement of the Lenders to make Loans and the
Issuing Bank to issue, amend, renew or extend Letters of Credit hereunder are
solely for the benefit of the Loan Parties, and other than a Secured Priority
Swap Provider and a Bank Product Provider, no other Person (including any
obligor, contractor, subcontractor, supplier or materialmen) shall have any
rights, claims, remedies or privileges hereunder or under any other Loan
Document against the Administrative Agent, the Issuing Bank or any Lender for
any reason whatsoever.  There are no third party beneficiaries.

 

92

--------------------------------------------------------------------------------


 

Section 12.14                     Collateral Matters; Swap Agreements.

 

(a)                                 The benefit of the Security Instruments and
of the provisions of this Agreement relating to any Collateral securing the
Obligations shall also extend to and be available to (in addition to Lenders and
their Affiliates), each other Secured Party; provided that, notwithstanding
anything to the contrary, with respect to any Loan Party that is not an Eligible
Contract Participant, the Obligations of such Loan Party shall exclude any
Excluded Swap Obligations of such Loan Party.  Each Secured Priority Swap
Provider, by its entry into a Swap Agreement with a Loan Party, and each Bank
Product Provider, by its extension of a Bank Product to the Borrower or any
Subsidiary, in each case by virtue thereof and as a condition to obtaining the
benefit of this Agreement and the Security Instruments, (i) agrees to be bound
by the agreements and acknowledgements of the Secured Parties in this Agreement
and the other Loan Documents, and (ii) makes each of the authorizations,
directions and instructions of the Secured Parties specified in this Agreement
and the other Loan Documents and so authorizes, directs and instructs the
Administrative Agent, the Collateral Agent and the Collateral Trustee. Except as
and to the extent (and only to the extent) expressly provided in
Section 12.02(b) or the Security Instruments, no Secured Party shall have as a
result of the existence of Secured Priority Swap Obligations or Secured Bank
Product Obligations any right to notice of, or to vote on, consent to, direct,
or object to, any action, inaction or circumstance under this Agreement or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) or any amendment or waiver of this
Agreement or any other Loan Document, or any proposal with respect to any of the
foregoing.  Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, any
Secured Priority Swap Obligations or Secured Bank Product Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Secured Priority Swap Provider or Bank Product
Provider, as the case may be.

 

(b)                                 Each Secured Party authorizes and directs
the Collateral Agent to enter into and assign to the Collateral Trustee, and
authorizes and directs the Collateral Agent to authorize the Collateral Trustee
to enter into, the Security Instruments (including any amendments thereto
contemplated by Section 7.1 of the Collateral Trust Agreement and any security
documents to secure additional Priority Lien Obligations (as defined in the
Collateral Trust Agreement) in accordance with Section 3.8 of the Collateral
Trust Agreement) and to perform its obligations and exercise its rights
thereunder in accordance therewith, subject to the terms and conditions thereof,
including the limitations on duties of the Collateral Trustee provided in
Section 5.12 of the Collateral Trust Agreement. Each Secured Party acknowledges
that, as more fully set forth in the Security Instruments, the Collateral as now
or hereafter constituted shall be held for the benefit of all the holders of
Priority Lien Obligations (as defined in the Collateral Trust Agreement),
subject to the Collateral Trust Agreement, and the Lien of the Security
Instruments is subject to and qualified and limited in all respects by the
Collateral Trust Agreement.

 

(c)                                  The provisions of the other Security
Instruments are subject to the terms, conditions and benefits set forth in the
Collateral Trust Agreement. Each Secured Party (i) agrees that it will be bound
by, and will take no actions contrary to, the provisions of the Collateral Trust
Agreement and (ii) authorizes and instructs the Collateral Agent to authorize
and instruct the Collateral Trustee on behalf of the Secured Parties and each
other holder of “First-Out Obligations” (as defined therein) to enter into the
Collateral Trust Agreement as Collateral

 

93

--------------------------------------------------------------------------------


 

Trustee on behalf of such holders of First-Out Obligations. In addition, each
Secured Party authorizes and instructs the Collateral Agent to authorize and
instruct the Collateral Trustee to enter into any amendments or joinders to the
Collateral Trust Agreement, without the consent of any Secured Party, to add
additional Debt as Priority Lien Obligations and add other parties (or any
authorized agent or trustee therefor) holding such Debt thereto and to establish
that the Lien on any Collateral securing such Debt ranks equally with the Liens
on such Collateral securing the Priority Lien Debt then outstanding.

 

(d)                                 Each Secured Party (i) agrees that it will
be bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (ii) authorizes and instructs the Collateral Agent
to authorize and instruct the Collateral Trustee on its behalf to enter into the
Intercreditor Agreement as Priority Lien Representative (as defined in the
Intercreditor Agreement) on behalf of such Secured Party as a Priority Lien
Secured Party (as defined in the Intercreditor Agreement). In addition, each
Secured Party authorizes and instructs the Collateral Agent to authorize and
instruct the Collateral Trustee to enter into any amendments or joinders to the
Intercreditor Agreement, without the consent of any Secured Party, to add
additional Priority Lien Debt or Junior Lien Debt (each as defined in the
Intercreditor Agreement) and add other parties (or any authorized agent or
trustee therefor) holding such Debt thereto and to establish that the Lien on
any Collateral securing such Debt ranks equally with the Liens on such
Collateral securing the Priority Lien Debt or Junior Lien Debt, as applicable,
then outstanding.

 

Section 12.15                     US Patriot Act Notice.  Each Lender hereby
notifies each Loan Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

 

Section 12.16                     Interest Rate Limitation.  It is the intention
of the parties hereto that each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the transactions contemplated hereby would be
usurious as to any Lender under laws applicable to it (including the laws of the
U.S. and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows:  (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum non-usurious amount allowed by
such applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Debt (or, to the extent that the principal amount of the Debt shall have been or
would thereby be paid in full, refunded by such Lender to the Borrower); and
(b) in the event that the maturity of the Notes is accelerated by reason of an
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise

 

94

--------------------------------------------------------------------------------


 

shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Debt (or, to the extent that the principal
amount of the Debt shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower).  All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (a) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.16 and (b) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.16.

 

Section 12.17                     Termination and Release. To the extent that a
Loan Document provides for the termination of such Loan Document or the release
of any Lien thereunder upon the payment in full of the Obligations, or words of
similar effect, notwithstanding anything to the contrary in such Loan Document,
such Loan Document shall terminate and the Administrative Agent shall release,
or cause the Collateral Agent to release, such Liens upon payment in full of the
Obligations other than contingent Obligations with are intended to survive the
termination of such Loan Document and with respect to which the contingency
giving rise to such Obligation has not occurred.

 

Section 12.18                     Release.  As additional consideration for the
execution, delivery and performance of this Agreement by the parties hereto and
to induce the Administrative Agent and the Lenders to enter into this Agreement,
the Borrower warrants and represents to the Administrative Agent and the Lenders
that no facts, events, statuses or conditions exist or have existed which,
either now or with the passage of time or giving of notice, or both, constitute
or will constitute a basis for any claim or cause of action against the
Administrative Agent or any 2014 Credit Agreement Lender or any defense to
(i) the payment of Obligations under the Notes and/or the Loan Documents, or
(ii) the performance of any of their respective obligations with respect to the
Notes and/or the Loan Documents.  In the event any such facts, events, statuses
or conditions exist or have existed, the Borrower unconditionally and
irrevocably hereby RELEASES, RELINQUISHES and forever DISCHARGES Administrative
Agent and the 2014 Credit Agreement Lenders, as well as their predecessors,
successors, assigns  and Related Parties, of and from any and all claims,
demands, actions and causes of action of any and every kind or character, past
or present, which any Loan Party may have against any of them or their
predecessors, successors, assigns and Related Parties arising out of or with
respect to (a) any right or power to bring any claim for usury or to pursue any
cause of action based on any claim of usury, and (b) any and all transactions
relating to the Loan Documents occurring prior to the Third Amended and Restated
Effective Date, including any loss, cost or damage, of any kind or character,
arising out of or in any way connected with or in any way resulting from the
acts,

 

95

--------------------------------------------------------------------------------


 

actions or omissions of any of them, and their predecessors, successors, assigns
and Related Parties, including any breach of fiduciary duty, breach of any duty
of fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable law.

 

Section 12.19                     Amendment and Restatement.  The parties hereto
agree that this Agreement amends, restates and rearranges the 2014 Credit
Agreement in its entirety and that all Loans outstanding under the 2014 Credit
Agreement on the Third Amended and Restated Effective Date shall be and be
deemed to be Loans (of the same Type and having the same Interest Periods) made
and Letters of Credit issued under this Agreement, and shall thereafter be
evidenced and governed by the terms and conditions of this Agreement. The
Lenders are subrogated to the rights of the 2014 Credit Agreement Lenders under
the 2014 Credit Agreement to the extent of the Obligations renewed and
rearranged hereby.  All Liens created and existing in connection with the 2014
Credit Agreement, except as otherwise provided in this Agreement with respect to
Excluded Swap Obligations, shall continue in force and effect as assigned to the
Collateral Trustee to secure the Obligations and the First Lien Senior Secured
Note Obligations under and as provided in the Collateral Trust Agreement and the
other Security Instruments, and the Borrower to the Lenders pursuant to the
Notes and this Agreement, and the Borrower and each other Loan Party hereby
ratifies, adopts and confirms all such prior Liens.

 

Section 12.20                     Termination of Commitment under 2014 Credit
Agreement.  The “Aggregate Elected Commitment Amount” and the “Aggregate Maximum
Credit Amounts” outstanding under the 2014 Credit Agreement of all lenders party
thereto other than RBC have been assigned to RBC effective immediately prior to
the effectiveness of this Agreement.  As of the Third Amended and Restated
Effective Date, the “Aggregate Elected Commitments” and “Aggregate Maximum
Credit Amounts” as defined in the 2014 Credit Agreement are hereby terminated
and the Administrative Agent and the Lenders hereby waive any right to receive
prior notice of such termination.  Each Lender agrees upon the Third Amended and
Restated Effective Date to return to the Borrower within 30 days all “Notes” as
defined in the 2014 Credit Agreement which were delivered by the Borrower and,
to the extent such Notes are not returned within such time period, the Borrower
shall be entitled to receive a lost note affidavit containing customary
indemnities in favor of the Borrower.

 

Section 12.21                     No Novation, Etc. To the extent of the
Commitment outstanding under the 2014 Credit Agreement in the amount of
$300,000,000, nothing contained herein shall be deemed a new Commitment and, to
the extent of the Loans under the 2014 Credit Agreement, no Loan hereunder shall
be deemed a novation of or a repayment or new advance of any obligation of the
Borrower thereunder. To the extent proceeds of the First Lien Senior Secured
Note Indenture were used to refinance Obligations under the 2014 Credit
Agreement, First Lien Senor Secured Note Holders are subrogated to the Liens
securing such Obligations.  The Obligations owing under the 2014 Credit
Agreement are renewed, rearranged, extended and carried forward by this
Agreement and all of the Liens securing the “Obligations” as defined in the 2014
Credit Agreement (other than Excluded Swap Obligations) are carried forward as
assigned to the Collateral Trustee and secure, without interruption or loss or
priority, the Obligations and the

 

96

--------------------------------------------------------------------------------


 

First Lien Senior Secured Note Obligations under and as provided in the
Collateral Trust Agreement and the other Security Instruments.

 

Section 12.22                     Keepwell.

 

(a)                                 The Borrower is a Qualified ECP Credit Party
and hereby guarantees the payment and performance of all Obligations of each
Loan Party (other than the Borrower) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Benefitting Loan Party in order for such Benefitting
Loan Party to honor its obligations (without giving effect to Section 12.22(b))
under the Guaranty and any other Security Instrument including obligations with
respect to Swap Agreements (provided, however, that the Borrower shall only be
liable under this Section 12.22(a) for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 12.22(a), or otherwise under this Agreement or any Loan Document, as it
relates to such Benefitting Loan Party, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the Borrower under this Section 12.22(a) shall
remain in full force and effect until all Obligations are paid in full to the
Lenders, the Administrative Agent and all Secured Priority Swap Providers, and
all of the Lenders’ Commitments are terminated. The Borrower intends that this
Section 12.22(a) constitute, and this Section 12.22(a) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Benefitting Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

(b)                                 Notwithstanding any other provisions of this
Agreement or any other Loan Document, Obligations guaranteed by any Loan Party,
or secured by the grant of any Lien by any Loan Party under any Security
Instrument, shall exclude all Excluded Swap Obligations with respect to such
Loan Party.

 

[Signatures Begin Next Page]

 

97

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

Signature Page 1 to Third Amended

and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

Name:

Yvonne Brazier

 

Title:

Manager, Agency

 

Signature Page 2 to Third Amended

and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

ISSUING BANK AND LENDER:

 

 

 

ROYAL BANK OF CANADA,

 

as Issuing Bank and a Lender

 

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

Signature Page 3 to Third Amended

and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

AGGREGATE COMMITMENT AMOUNT

 

Name of Lender

 

Applicable Percentage

 

Commitment

 

Royal Bank of Canada

 

100

%

$

25,000,000.00

 

TOTAL

 

100

%

$

25,000,000.00

 

 

Annex I-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

$25,000,000.00

[                ], 2018       

 

FOR VALUE RECEIVED, SANCHEZ ENERGY CORPORATION, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ROYAL BANK OF CANADA (the
“Lender”), the lesser of (i) TWENTY-FIVE MILLION DOLLARS ($25,000,000.00) and
(ii) the aggregate unpaid Loans made by the Lender pursuant to the Credit
Agreement, as hereinafter defined, in lawful money of the U.S. and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement.  All capitalized terms used herein and not otherwise
defined that are defined in the Credit Agreement have the meanings as defined in
the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until such principal
amount is paid in full, at the place and at such interest rates as are specified
in the Credit Agreement.

 

This Note is one of the Notes referred to in, and this Note and all provisions
herein are entitled to the benefits and are subject to the terms of, the Third
Amended and Restated Credit Agreement, dated as of even date herewith, among the
Borrower, Royal Bank of Canada, as Administrative Agent, and the other lenders
signatory thereto (including the Lender) (as the same may be amended or
otherwise modified from time to time, the “Credit Agreement”).

 

The obligations of the Borrower hereunder are secured by the Security
Instruments (subject to the limitations contained in the Security Instruments
and the Credit Agreement).  The Credit Agreement, among other things,
(a) provides for the making of advances by the Lender and other Lenders to the
Borrower from time to time, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events, for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified, and for limitations on the amount of interest paid
such that no provision of the Credit Agreement or this Note shall require the
payment or permit the collection of interest in excess of interest accruing at
the Highest Lawful Rate.

 

The Borrower waives grace, demand, presentment for payment, notice of dishonor
or default, notice of intent to accelerate or acceleration, protest and notice
of protest and diligence in collecting and bringing of suit against any party
hereto.

 

(Remainder of page intentionally left blank. Signature page follows.)

 

Exhibit A-1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the U.S.

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

 

[              ], 20[  ]       

 

SANCHEZ ENERGY CORPORATION, a Delaware corporation (the “Borrower”), pursuant to
Section 2.03 of the Third Amended and Restated Credit Agreement dated as of
February 14, 2018 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”), among the Borrower, Royal
Bank of Canada, as Administrative Agent and the lenders (the “Lenders”) which
are or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby requests a
Borrowing as follows:

 

(i)                                   Aggregate amount of the requested
Borrowing is $[            ];

 

(ii)                                Date of such Borrowing is [            ],
20[   ];

 

(iii)                             Requested Borrowing is to be [an ABR
Borrowing] [a Eurodollar Borrowing];

 

(iv)                            In the case of a Eurodollar Borrowing, the
initial Interest Period applicable thereto is [            ];

 

(v)                               The Aggregate Commitment Amount is
$[            ];

 

(vi)                            Total Credit Exposures on the date hereof (i.e.,
outstanding principal amount of Loans and total LC Exposure) is $[            ];
and

 

(vii)                         Pro forma total Credit Exposures (giving effect to
the requested Borrowing) is $[            ]; and

 

(viii)                      Location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05 of the Credit Agreement, is as follows:

 

[                                       ]

 

[                                       ]

 

Exhibit B-1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of the Borrower that (a) the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement, (b) that no
Default or Event of Default exists and is continuing, and (c) after giving
effect to the Borrowing request made herein the total Credit Exposure will not
exceed the Aggregate Commitment Amount as now in effect.

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INTEREST ELECTION REQUEST

 

[            ], 20[   ]

 

SANCHEZ ENERGY CORPORATION, a Delaware corporation (the “Borrower”), pursuant to
Section 2.04 of the Third Amended and Restated Credit Agreement dated as of
February 14, 2018  (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”), among the Borrower, Royal
Bank of Canada, as Administrative Agent and the lenders (the “Lenders”) which
are or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby makes an Interest
Election Request as follows:

 

(i)                                   The Borrowing to which this Interest
Election Request applies, and if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information specified pursuant to
(iii) and (iv) below shall be specified for each resulting Borrowing) is
[            ];

 

(ii)                                The effective date of the election made
pursuant to this Interest Election Request is [            ], 20[   ];[and]

 

(iii)                             The resulting Borrowing is to be [an ABR
Borrowing] [a Eurodollar Borrowing][; and]

 

(iv)                            [If the resulting Borrowing is a Eurodollar
Borrowing] The Interest Period applicable to the resulting Borrowing after
giving effect to such election is [            ]].

 

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [            ] of SANCHEZ
ENERGY CORPORATION, a Delaware corporation (the “Borrower”), and that as such
he/she is authorized to execute this certificate on behalf of the Borrower. 
With reference to the Third Amended and Restated Credit Agreement dated as of
February 14, 2018  (together with all amendments, restatements, supplements or
other modifications thereto being the “Agreement”), among the Borrower, Royal
Bank of Canada, as Administrative Agent and the lenders (the “Lenders”) which
are or become a party thereto, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified), to my knowledge after reasonable
investigation:

 

(a)         The representations and warranties of the Borrower contained in
ARTICLE VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower in the Agreement and the other Loan
Documents were true and correct when made, and are true and correct in all
material respects at and as of the time of delivery hereof, except to the extent
such representations and warranties are expressly limited to an earlier time or
the Required Lenders have consented in writing to the contrary.

 

(b)         The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the Loan Documents required to be
performed or complied with by the Borrower prior to or at the time of delivery
hereof [or specify default and describe].

 

(c)          Since the “as of” date of the financial statements of the Borrower
most recently delivered, or deemed delivered, pursuant to Section 8.01(a) or
Section 8.01(b) of the Agreement, no change has occurred, either in any case or
in the aggregate, in the condition, financial or otherwise, of the Borrower or
any Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect [or specify event].

 

(d)         There exists no Default or Event of Default [or specify Default and
describe].

 

(e)          If, as of the [fiscal quarter] [fiscal year] ending
[               ], there were any Loans or Letters of Credit outstanding under
the Agreement, then compliance [or non-compliance] with the PDP Coverage Ratio
is demonstrated by the calculation of the PDP Coverage Ratio set forth on
Exhibit A attached hereto.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED this [      ] day of [            ], 20[  ].

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-2

--------------------------------------------------------------------------------


 

Exhibit D

 

PDP COVERAGE CALCULATION WORKSHEET

 

PDP Coverage Ratio

 

A.

Loan Parties’ proved developed producing properties’ PV-10 value (based on most
recent Reserve Report and the then-current strip pricing as of the date of
calculation)

 

$

 

 

 

 

 

 

 

 

B.

(+) the net mark-to-market value of commodity Swap Agreements in effect as of
the date of calculation based on the then-current strip pricing as of the date
of calculation

 

$

 

 

 

 

 

 

 

 

C.

(+)unrestricted cash on hand of the Loan Parties

 

$

 

 

 

 

 

 

 

 

D.

Sum of Lines A + B + C

 

$

 

 

 

 

 

 

 

 

E.

the Aggregate Commitment Amount

 

$

 

 

 

 

 

 

 

 

F.

Line D divided by Line E

 

$

 

 

 

Is Line F at least 4.00 to 1.00

 

Yes/No

 

 

 

Exhibit D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of February 14, 2018 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among SANCHEZ ENERGY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders named therein and Royal Bank of Canada, as Administrative Agent for the
Lenders.  Capitalized terms defined in the Credit Agreement are used herein with
the same meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment Amount of the
Assignor on the Assignment Date and Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in Letters
of Credit and LC Disbursements held by the Assignor on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date.  The
Assignee hereby acknowledges receipt of a copy of the Credit Agreement.  From
and after the Assignment Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

This Assignment and Assumption is being delivered to the Administrative Agent
(with a copy to the Borrower) together with (i) if the Assignee is a Foreign
Lender, any documentation required to be delivered by the Assignee pursuant to
Section 5.03 of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 12.04(b) of the Credit Agreement.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

 

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date:

 

1

--------------------------------------------------------------------------------


 

Facility

 

Principal Amount of
Commitment Amount Assigned

 

Percentage Assigned of
Commitment Amount (set forth, to
at least 8 decimals)

 

Loans:

 

 

 

 

 

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

The undersigned hereby consent to the within assignment:(1)

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                   Consents to be included to the extent required by
Section 12.04(b) of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.01(a) or
Section 8.01(b) thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (vi) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by fax or other electronic transmission
(e.g., .pdf) shall be effective as delivery of a manually executed

 

Exhibit E-1

--------------------------------------------------------------------------------


 

counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of February 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sanchez Energy Corporation,
Royal Bank of Canada, as Administrative Agent, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form).  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                             , 20[   ]

 

 

Exhibit F-1-1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of February 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sanchez Energy Corporation,
Royal Bank of Canada, as Administrative Agent, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                             , 20[   ]

 

 

Exhibit F-2-1

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of February 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sanchez Energy Corporation,
Royal Bank of Canada, as Administrative Agent, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
applicable successor form) accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or
(ii) an IRS Form W-8IMY (or applicable successor form) accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                             , 20[   ]

 

 

Exhibit F-3-1

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of February 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Sanchez Energy Corporation,
Royal Bank of Canada, as Administrative Agent, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881 (c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-81MY (or applicable successor form) accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form 8BEN or IRS Form W-8BEN-E (or applicable successor
form) or (ii) an IRS Form W-81MY (or applicable successor form) accompanied by
an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                             , 20[   ]

 

 

Exhibit F-4-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REPAYMENT NOTICE

 

[              ], 20[  ]

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of February 14, 2018 by and among SANCHEZ ENERGY CORPORATION, a
Delaware corporation (the “Borrower”), Royal Bank of Canada, as Administrative
Agent and the lenders (the “Lenders”) which are or become parties thereto
(unless otherwise defined herein, each capitalized term used herein is defined
in the Credit Agreement) (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”).

 

The Borrower is repaying Borrowings as follows:

 

1.                                      Borrowings outstanding prior to the
repayment referred to herein: $

 

2.                                      Amount of repayment: $

 

3.                                      Date of repayment:                ,
20  .

 

4.                                      Type of Borrowing and amount to which
repayment applies:

 

(a)                                 ABR Borrowing for $

 

(b)                                 Eurodollar Borrowing(s) with Interest
Period(s) ending on             (2)

 

(i)

one month

$

 

 

 

(ii)

three months

$

 

 

 

(iii)

six months

$          ]

 

The repayment referred to herein is being made pursuant to and complies with
[Section 3.04(a) — Optional Prepayments] OR [Section 3.04(c) — Mandatory
Prepayments] of the Credit Agreement.

 

[Signature Page follows]

 

--------------------------------------------------------------------------------

(2)  If more than one Interest Period ends on a particular date, or if necessary
to allocate repayment among Interest Periods, the Borrower shall specify how
such repayment is to be allocated.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this instrument is executed as of               , 20 .

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF GUARANTY

 

THIS GUARANTY AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Guaranty”), dated as of           , 20  , is made by each of
the undersigned Restricted Subsidiaries of the Borrower (as defined below)
(together with any other entity that may become a party hereto as provided
herein each, a “Guarantor,” and collectively, the “Guarantors”), in favor of
Royal Bank of Canada, as Administrative Agent (the “Agent”) for the benefit of
the Lenders pursuant to that certain Third Amended and Restated Credit Agreement
dated as of February 14, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower (defined
below), the Agent and the Lenders.

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
and other extensions of credit to Sanchez Energy Corporation, a Delaware
corporation (the “Borrower”) in a manner and upon the terms and conditions set
forth therein;

 

WHEREAS, in accordance with the Credit Agreement, the Agent requires that the
Guarantors execute a guaranty agreement guaranteeing the Obligations;

 

NOW, THEREFORE, in consideration of the premises and agreements herein and in
order to induce the Lenders to make the Loans and other extensions of credit
pursuant to the Credit Agreement, the Guarantors hereby agree as follows:

 

Section 1.                                          Definitions.  Capitalized
terms used and not otherwise defined herein shall have the respective meanings
assigned thereto in the Credit Agreement.

 

Section 2.                                          Guaranty of Payment.  Each
Guarantor (not merely as a surety or guarantor of collection) hereby jointly,
severally, unconditionally and irrevocably, guarantees the punctual payment when
due, whether at stated maturity, as an installment, by prepayment or by demand,
acceleration or otherwise, of all Obligations heretofore or hereafter existing. 
If any or all of the Obligations become due and payable under the Credit
Agreement, the Guarantors jointly and severally and unconditionally promise to
pay such Obligations, on demand, together with any and all expenses (including
reasonable counsel fees and expenses), which reasonably may be incurred by the
Agent in collecting any of the Obligations and in connection with the
protection, defense and enforcement of any rights under the Credit Agreement or
under any other Loan Document (the “Expenses”).  The Guarantors guarantee that
the Obligations shall be paid in accordance with the terms of the Credit
Agreement, any applicable Loan Document, any applicable Swap Agreement, and any
applicable agreement governing the provision of Bank Products.  The Obligations
include, without limitation, interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Credit Agreement.  The Agent shall not be
required to exhaust any right or remedy or take any action against the Borrower
or any other Person or any collateral prior to any demand or other action
hereunder against the Guarantors.  The Guarantors agree that, as between the
Guarantors and the Agent, the Obligations may be declared to be due and payable
for the purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may

 

1

--------------------------------------------------------------------------------


 

prevent, delay or vitiate any declaration as regards the Borrower and that in
the event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by the Guarantors for the purposes of this
Guaranty and each Guarantor shall forthwith pay the Obligations specified by the
Agent to be paid as provided in the Credit Agreement without further notice or
demand.  Notwithstanding anything contained herein or in the Credit Agreement,
any Loan Document or any other document or any other agreement, security
document or instrument relating hereto or thereto to the contrary, the maximum
liability of each Guarantor hereunder shall never exceed the maximum amount that
said Guarantor could pay without having such payment set aside as a fraudulent
transfer or fraudulent conveyance or similar action under the U.S. Bankruptcy
Code or applicable state or foreign law.

 

Section 3.                                          Guaranty Absolute.  The
liability of each Guarantor under this Guaranty is absolute and unconditional
irrespective of:  (a) any change in the time, manner or place of payment of, or
in any other term of, the Credit Agreement or the Obligations, or any other
amendment or waiver of or any consent to departure from any of the terms of the
Credit Agreement, any other Loan Document or any other agreement or instrument
governing or evidencing the Obligations, including any increase or decrease in
the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guaranty or support document, or any
exchange, release or non-perfection of any collateral, for the Credit Agreement
or the Obligations; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of the Credit
Agreement or the Obligations; (d) any lack of validity or enforceability against
the Borrower or any Loan Party or any other guarantor of any of the Obligations,
for any reason relating to the Credit Agreement, any other Loan Document or any
other agreement or instrument evidencing the Obligations; (e) any other setoff,
defense or counterclaim whatsoever (in any case, whether based on contract, tort
or any other theory) with respect to the Credit Agreement or the transactions
contemplated thereby (other than actual payment) which might constitute a legal
or equitable defense available to, or discharge of, the Borrower or the
Guarantors; and (f) any claim or assertion that any payment by any Guarantor
hereunder should be set aside pursuant to Section 2 hereof in connection with
any stay, injunction or other prohibition or event, in which case each Guarantor
shall be unconditionally required to pay all amounts demanded of it hereunder
prior to any determination of the maximum liability of each Guarantor hereunder
in accordance with Section 2 hereof and the recipient of such payment, if so
required by a court of competent jurisdiction by a final and non-appealable
judgment, shall then be liable for the refund of any excess amounts.  If any
such rebate or refund is ever required, then subject to the limitations of
Section 2 hereof, all other Guarantors shall be fully liable for the repayment
thereof to the maximum extent allowed by applicable law.

 

Section 4.                                          Guaranty Irrevocable.  This
Guaranty is a continuing guaranty of the payment of all Obligations now or
hereafter existing and shall remain in full force and effect until payment in
full of all Obligations and other amounts payable under this Guaranty and until
all Commitments of the Lenders shall be terminated in accordance with the terms
of the Credit Agreement.  A Guarantor shall be automatically released from its
obligations under this Guaranty upon it ceasing to be a “Guarantor” for purposes
of the Credit Agreement (subject to the satisfaction of any conditions set forth
therein).

 

2

--------------------------------------------------------------------------------


 

Section 5.                                          Reinstatement.  This
Guaranty shall continue to be effective, or be automatically reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned by the Agent on the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, any Guarantor, or
any other Person that is a party to the Loan Documents, or upon or as a result
of the appointment of a custodian, receiver, trustee or other officer with
similar powers with respect to the Borrower, any Guarantor or any other Person
that is a party to the Loan Documents, or otherwise, all as though the payment
had not been made.

 

Section 6.                                          Subrogation.  Each Guarantor
hereby agrees that it shall not exercise any rights which it may acquire by way
of subrogation, by any payment made under this Guaranty or otherwise, until all
the Obligations have been paid in full and all of the Commitments have been
terminated and are no longer in effect.  Any amounts paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been paid in full, shall be held in trust for the benefit
of the Agent and shall promptly be paid to the Agent to be credited and applied
to the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Credit Agreement.  If a Guarantor has made a
payment to the Agent hereunder of all or any part of the Obligations and all the
Obligations are paid in full and all of the Commitments have been terminated and
are no longer in effect, the Agent shall, at such Guarantor’s request, execute
and deliver to the Guarantor the appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor of an interest in the Obligations resulting from
the payment.

 

Section 7.                                          Subordination.  Any
liabilities owed by the Borrower to the Guarantors in connection with any
extension of credit or financial accommodation by the Guarantors to or for the
account of the Borrower, including but not limited to interest accruing at the
agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Obligations, and such liabilities of
the Borrower to the Guarantors, if the Agent so requests, shall be collected,
enforced and received by the Guarantors as trustee for the Agent and shall be
paid over to the Agent on account of the Obligations.

 

Section 8.                                          Certain Taxes.  The
Guarantors further agree that all payments to be made hereunder shall be made
without setoff or counterclaim and free and clear of, and without deduction for
Taxes.  If any Taxes are required to be withheld from any amounts payable to the
Agent hereunder, the amounts so payable to the Agent shall be increased to the
extent necessary to yield to the Agent (after payment of all Taxes) the amounts
payable hereunder in the full amounts so to be paid.  Whenever any Tax is paid
by a Guarantor, as promptly as possible thereafter, such Guarantor shall send
the Agent an official receipt showing payment thereof, together with such
additional documentary evidence as may be required from time to time by the
Agent.

 

Section 9.                                          Representations and
Warranties.  Each of the Guarantors represents and warrants that: (a) this
Guaranty (i) has been authorized by all necessary corporate or other
organizational action; (ii) does not violate any agreement, instrument, law,
regulation or order applicable to it; (iii) does not require the consent or
approval of any Person, or any filing or registration of any kind; and (iv) is
the legal, valid and binding obligation of such Guarantor enforceable against
such Guarantor in accordance with its terms, except to the extent that

 

3

--------------------------------------------------------------------------------


 

enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally; and (b) in executing and
delivering this Guaranty, such Guarantor has not relied and will not rely upon
any representations or warranties of the Agent not embodied herein or any acts
heretofore or hereafter taken by the Agent (including but not limited to any
review by the Agent of the affairs of the Borrower).

 

Section 10.                                   Remedies Generally.  The remedies
provided in this Guaranty are cumulative and not exclusive of any remedies
provided by law.

 

Section 11.                                   Setoff.  Each Guarantor agrees
that, in addition to (and without limitation of) any right of setoff, banker’s
lien or counterclaim the Agent or the Lenders may otherwise have, the Agent and
each of the Lenders shall be entitled, at their option, to offset balances
(general or special, time or demand, provisional or final) held by them for the
account of such Guarantor (other than amounts held in payroll accounts, escrow
accounts, trust accounts and other accounts held by a Loan Party as a fiduciary
for others) at any of the Agent’s or any Lender’s offices, in U.S. dollars or in
any other currency, against any amount payable by such Guarantor under this
Guaranty which is not paid when due, in which case it shall promptly notify such
Guarantor thereof; provided that the Agent’s or any Lender’s failure to give
such notice shall not affect the validity thereof.

 

Section 12.                                   Formalities.  Each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations, the Credit Agreement and this Guaranty
and any liability to which the Credit Agreement and this Guaranty applies or may
apply, and waives presentment, demand of payment, notice of intent to
accelerate, notice of acceleration, notice of dishonor or nonpayment, and any
requirement that the Agent institute suit, collection proceedings or take any
other action to collect the Obligations, including any requirement that the
Agent protect, secure, perfect or insure any security interest or Lien against
any Property or exhaust any right or take any action against the Borrower or any
other Person (including the other Guarantors) or any Collateral (it being the
intention of the Agent and each Guarantor that the obligations of such Guarantor
under this Guaranty are to be a guaranty of payment and not of collection) or
that the Borrower or any other Person (including the other Guarantors) be joined
in any action hereunder.  Each Guarantor hereby waives marshaling of assets and
liabilities, notice by the Agent of the creation of any Obligation or liability
to which it applies or may apply, any amounts received by the Agent, notice of
disposition or substitution of Collateral and of the creation, advancement,
increase, existence, extension, renewal, rearrangement and/or modification of
the Obligations.

 

Section 13.                                   Amendments and Waivers.  No
amendment or waiver of any provision of this Guaranty, nor consent to any
release by any Guarantor therefrom, shall be effective unless it is in writing
and signed by the Agent and such Guarantor, and then the waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  No failure on the part of the Agent to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver or preclude
any other or further exercise thereof or the exercise of any other right.

 

Section 14.                                   Expenses.  To extent payable under
Section 12.03 of the Credit Agreement, the Guarantors shall reimburse the Agent
on demand for all Expenses without

 

4

--------------------------------------------------------------------------------


 

duplication of any reimbursements affected under the Credit Agreement.  The
obligations of the Guarantors under this Section 14 shall survive the
termination of this Guaranty.

 

Section 15.                                   Assignment.  This Guaranty shall
be binding on, and shall inure to the benefit of the Guarantors, the Agent and
their respective successors and assigns; provided that the Guarantors may not
assign or transfer their respective rights or obligations under this Guaranty. 
Without limiting the generality of the foregoing: (a) the obligations of the
Guarantors under this Guaranty shall continue in full force and effect and shall
be binding on any successor partnership and on previous partners and their
respective estates if any of the Guarantors is a partnership, regardless of any
change in the partnership as a result of death, retirement or otherwise; and
(b) to extent permitted under Section 12.04 of the Credit Agreement, the Agent
may assign, sell participations in or otherwise transfer its rights under the
Credit Agreement to any other Person in accordance with the terms and conditions
thereof, and the other Person shall then become vested with all the rights
granted to the Agent in this Guaranty or otherwise.  Guarantor may merge into
the Borrower or another Guarantor as provided in the Credit Agreement.

 

Section 16.                                   Captions.  The headings and
captions in this Guaranty are for convenience only and shall not affect the
interpretation or construction of this Guaranty.

 

Section 17.                                   Governing Law, Etc.  THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.  EACH GUARANTOR CONSENTS TO THE
NONEXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK.  SERVICE OF PROCESS BY THE AGENT IN
CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF SENT TO
SUCH GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE
SPECIFIED BY SUCH GUARANTOR FROM TIME TO TIME.  EACH GUARANTOR (AND, BY ITS
ACCEPTANCE HEREOF, THE AGENT) WAIVES ANY RIGHT IT MAY HAVE TO JURY TRIAL IN ANY
ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH ACTION.  TO THE EXTENT THAT
ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR
OTHERWISE), EACH SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

 

Section 18.                                   Integration; Effectiveness.  This
Guaranty alone sets forth the entire understanding of the Guarantors and the
Agent relating to the guarantee of the Obligations and constitutes the entire
contract between the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the

 

5

--------------------------------------------------------------------------------


 

subject matter hereof.  This Guaranty shall become effective when it shall have
been executed and delivered by the Guarantors to the Agent.

 

Section 19.                                   Credit Agreement.  To the extent
there are any conflicts or inconsistencies between this Guaranty and the Credit
Agreement, the provisions of the Credit Agreement will control.

 

Section 20.                                   Counterparts.  This Guaranty may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Guaranty by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart signature page of this Guaranty.

 

Section 21.                                   Excluded Swap Obligations. 
Notwithstanding anything to the contrary, the Obligations guaranteed by any
Guarantor shall exclude all Excluded Swap Obligations with respect to such
Guarantor.

 

[END OF TEXT]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GUARANTOR(S):

 

 

 

 

 

 

[By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Service of Process:

 

 

 

[                            ]

 

[                            ]]

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

CORPORATE ORGANIZATIONAL CHART

 

[g50305km27i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

LITIGATION

 

NONE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

LIST OF SUBSIDIARIES

 

See Schedule 7.01 for the name of, and the ownership interest of Borrower in,
each Subsidiary of the Borrower as of the Third Amended and Restated Effective
Date.

 

Name

 

Jurisdiction of
Organization

 

Federal Taxpayer
Identification Number

 

Organizational
Identification Number

Restricted Subsidiaries

SN Palmetto, LLC

 

Delaware

 

45-3193696

 

5027789

SN Marquis LLC

 

Delaware

 

45-3090102

 

5061848

SN Cotulla Assets, LLC

 

Texas

 

45-3090102

 

801757040

SN Operating, LLC

 

Texas

 

45-3902143

 

801757045

SN TMS, LLC

 

Delaware

 

45-3090102

 

5383007

SN Catarina, LLC

 

Delaware

 

45-3090102

 

5518394

SN EF Maverick, LLC

 

Delaware

 

45-3090102

 

6257550

Rockin L Ranch Company, LLC

 

Delaware

 

45-3090102

 

6296611

Unrestricted Subsidiaries

SN UR Holdings, LLC

 

Delaware

 

45-3090102

 

5913855

SN Services, LLC

 

Delaware

 

45-3090102

 

5560677

SN Terminal, LLC

 

Delaware

 

45-3090102

 

5913857

SN Midstream, LLC

 

Delaware

 

45-3090102

 

5287866

SN Comanche Manager, LLC

 

Delaware

 

45-3090102

 

6319242

SN EF UnSub GP, LLC

 

Delaware

 

35-2596466

 

6257546

SN EF UnSub, LP

 

Delaware

 

36-4855302

 

6257670

SN EF UnSub Holdings, LLC

 

Delaware

 

45-3090102

 

6257548

Sanchez Resources, LLC

 

Delaware

 

45-3090102

 

4873149

 

--------------------------------------------------------------------------------


 

SR TMS, LLC

 

Delaware

 

45-3090102

 

5372292

SR Acquisition III, LLC

 

Delaware

 

45-3090102

 

5336370

SR Acquisition I, LLC

 

Delaware

 

45-3090102

 

4884552

SN Capital, LLC

 

Delaware

 

45-3090102

 

5979515

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.20

 

SWAP AGREEMENTS

 

Transactions Executed Under Master Agreements

 

Oil Swaps:

 

Trade ID

 

Contract Period

 

Derivative
Instrument

 

Counterparty

 

Barrels

 

Purchased

 

Pricing Index

 

Fair value as of
January 31, 2018

 

65157696

 

January 01, 2019 - December 31, 2019

 

Swap

 

Comerica

 

365,0000

 

$

50.00

 

NYMEX WTI

 

$

(2,811,930

)

65157698

 

February 01, 2018 - December 31, 2018

 

Swap

 

Capital One

 

334,000

 

$

50.40

 

NYMEX WTI

 

$

(4,077,025

)

65157823

 

February 01, 2018 - December 31, 2018

 

Swap

 

Capital One

 

334,000

 

$

50.07

 

NYMEX WTI

 

$

(4,186,158

)

65157826

 

January 01, 2019 - December 31, 2019

 

Swap

 

Capital One

 

365,000

 

$

50.07

 

NYMEX WTI

 

$

(2,787,199

)

65157913

 

February 01, 2018 - December 31, 2018

 

Swap

 

Capital One

 

334,000

 

$

50.10

 

NYMEX WTI

 

$

(4,176,234

)

65157916

 

January 01, 2019 - December 31, 2019

 

Swap

 

Capital One

 

365,000

 

$

50.10

 

NYMEX WTI

 

$

(2,776,599

)

65158441

 

February 01, 2018 - December 31, 2018

 

Swap

 

Bank of Montreal

 

334,000

 

$

50.06

 

NYMEX WTI

 

$

(4,189,464

)

65158444

 

January 01, 2019 - December 31, 2019

 

Swap

 

Bank of Montreal

 

365,000

 

$

50.06

 

NYMEX WTI

 

$

(2,790,731

)

66282822

 

February 01, 2018 - December 31, 2018

 

Swap

 

Macquarie

 

334,000

 

$

51.45

 

NYMEX WTI

 

$

(3,729,781

)

66282823

 

February 01, 2018 - December 31, 2018

 

Swap

 

ING

 

668,000

 

$

51.61

 

NYMEX WTI

 

$

(7,353,737

)

66302382

 

February 01, 2018 - December 31, 2018

 

Swap

 

Comerica

 

334,000

 

$

51.60

 

NYMEX WTI

 

$

(3,680,176

)

66303973

 

February 01, 2018 - December 31, 2018

 

Swap

 

Fifth Third Bank

 

334,000

 

$

51.60

 

NYMEX WTI

 

$

(3,680,176

)

66321193

 

February 01, 2018 - December 31, 2018

 

Swap

 

Fifth Third Bank

 

334,000

 

$

51.20

 

NYMEX WTI

 

$

(3,812,457

)

67698632

 

February 01, 2018 - December 31, 2018

 

Swap

 

RBC

 

334,000

 

$

51.35

 

NYMEX WTI

 

$

(3,762,852

)

67698637

 

February 01, 2018 - December 31, 2018

 

Swap

 

Bank of Montreal

 

334,000

 

$

51.40

 

NYMEX WTI

 

$

(3,746,316

)

68050414

 

February 01, 2018 - December 31, 2018

 

Swap

 

Capital One

 

668,000

 

$

55.00

 

NYMEX WTI

 

$

(5,111,547

)

68518100

 

February 01, 2018 - December 31, 2018

 

Swap

 

RBC

 

334,000

 

$

51.35

 

NYMEX WTI

 

$

(3,762,852

)

68518101

 

February 01, 2018 - December 31, 2018

 

Swap

 

Bank of Montreal

 

334,000

 

$

51.40

 

NYMEX WTI

 

$

(3,746,316

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

(70,181,550.00

)

 

Oil Call Swaption:

 

Trade ID

 

Contract Period

 

Derivative
Instrument

 

Counterparty

 

Barrels

 

Strike Price

 

Pricing Index

 

Fair value as of
January 31, 2018

 

68050440

 

January 01, 2019 - December 31, 2019

 

Swaption Call

 

Capital One

 

730,000

 

$

55.00

 

NYMEX WTI

 

$

(4,518,451.00

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

(4,518,451.00

)

 

Gas Swaps:

 

Trade ID

 

Contract Period

 

Derivative
Instrument

 

Counterparty

 

MMBtu

 

Purchased

 

Pricing Index

 

Fair value as of
January 31, 2018

 

58725146

 

February 01, 2018 - December 31, 2018

 

Swap

 

Capital One

 

3,340,000

 

$

3.00

 

NYMEX Henry Hub

 

$

25,396

 

58945762

 

February 01, 2018 - December 31, 2018

 

Swap

 

RBC

 

3,340,000

 

$

3.00

 

NYMEX Henry Hub

 

$

25,396

 

59647189

 

February 01, 2018 - December 31, 2018

 

Swap

 

Capital One

 

3,340,000

 

$

3.02

 

NYMEX Henry Hub

 

$

91,660

 

59647190

 

January 01, 2019 - December 31, 2019

 

Swap

 

Capital One

 

3,650,000

 

$

3.02

 

NYMEX Henry Hub

 

$

664,902

 

59648288

 

February 01, 2018 - December 31, 2018

 

Swap

 

Bank of Montreal

 

3,340,000

 

$

3.02

 

NYMEX Henry Hub

 

$

91,660

 

59648293

 

January 01, 2019 - December 31, 2019

 

Swap

 

Bank of Montreal

 

3,650,000

 

$

3.02

 

NYMEX Henry Hub

 

$

664,902

 

61778196

 

February 01, 2018 - December 31, 2018

 

Swap

 

ING

 

835,000

 

$

3.00

 

NYMEX Henry Hub

 

$

6,349

 

61825415

 

February 01, 2018 - December 31, 2018

 

Swap

 

ING

 

3,340,000

 

$

3.00

 

NYMEX Henry Hub

 

$

25,396

 

62829247

 

February 01, 2018 - February 28, 2018

 

Swap

 

Bank of Montreal

 

1,050,000

 

$

3.07

 

NYMEX Henry Hub

 

$

(591,596

)

62829248

 

March 01, 2018 - March 31, 2018

 

Swap

 

Bank of Montreal

 

775,000

 

$

3.07

 

NYMEX Henry Hub

 

$

56,110

 

62829249

 

April 01, 2018 - April 30, 2018

 

Swap

 

Bank of Montreal

 

750,000

 

$

3.07

 

NYMEX Henry Hub

 

$

155,199

 

62829250

 

May 01, 2018 - May 31, 2018

 

Swap

 

Bank of Montreal

 

620,000

 

$

3.07

 

NYMEX Henry Hub

 

$

131,802

 

62829251

 

June 01, 2018 - June 30, 2018

 

Swap

 

Bank of Montreal

 

600,000

 

$

3.07

 

NYMEX Henry Hub

 

$

108,246

 

62829252

 

July 01, 2018 - July 31, 2018

 

Swap

 

Bank of Montreal

 

387,500

 

$

3.07

 

NYMEX Henry Hub

 

$

55,181

 

62829253

 

August 01, 2018 - August 31, 2018

 

Swap

 

Bank of Montreal

 

387,500

 

$

3.07

 

NYMEX Henry Hub

 

$

55,855

 

62829254

 

September 01, 2018 - September 30, 2018

 

Swap

 

Bank of Montreal

 

375,000

 

$

3.07

 

NYMEX Henry Hub

 

$

60,991

 

62829255

 

October 01, 2018 - October 31, 2018

 

Swap

 

Bank of Montreal

 

387,500

 

$

3.07

 

NYMEX Henry Hub

 

$

54,889

 

62829256

 

November 01, 2018 - November 30, 2018

 

Swap

 

Bank of Montreal

 

225,000

 

$

3.07

 

NYMEX Henry Hub

 

$

22,053

 

62829257

 

December 01, 2018 - December 31, 2018

 

Swap

 

Bank of Montreal

 

155,000

 

$

3.07

 

NYMEX Henry Hub

 

$

(4,343

)

63420765

 

February 01, 2018 - December 31, 2018

 

Swap

 

Capital One

 

3,340,000

 

$

3.00

 

NYMEX Henry Hub

 

$

25,396

 

65104176

 

February 01, 2018 - December 31, 2018

 

Swap

 

ING

 

16,700,000

 

$

3.04

 

NYMEX Henry Hub

 

$

789,624

 

66320665

 

April 01, 2018 - April 30, 2018

 

Swap

 

RBC

 

696,000

 

$

2.93

 

NYMEX Henry Hub

 

$

48,587

 

66320666

 

May 01, 2018 - May 31, 2018

 

Swap

 

RBC

 

651,000

 

$

2.93

 

NYMEX Henry Hub

 

$

49,264

 

66320667

 

June 01, 2018 - June 30, 2018

 

Swap

 

RBC

 

759,000

 

$

2.93

 

NYMEX Henry Hub

 

$

33,196

 

66320668

 

July 01, 2018 - July 31, 2018

 

Swap

 

RBC

 

874,200

 

$

2.93

 

NYMEX Henry Hub

 

$

5,205

 

66320669

 

August 01, 2018 - August 31, 2018

 

Swap

 

RBC

 

939,300

 

$

2.93

 

NYMEX Henry Hub

 

$

7,444

 

66320670

 

September 01, 2018 - September 30, 2018

 

Swap

 

RBC

 

1,128,000

 

$

2.93

 

NYMEX Henry Hub

 

$

30,112

 

66320671

 

October 01, 2018 - October 31, 2018

 

Swap

 

RBC

 

995,100

 

$

2.93

 

NYMEX Henry Hub

 

$

5,894

 

66320672

 

November 01, 2018 - November 30, 2018

 

Swap

 

RBC

 

1,128,000

 

$

2.93

 

NYMEX Henry Hub

 

$

(42,224

)

66320673

 

December 01, 2018 - December 31, 2018

 

Swap

 

RBC

 

1,128,400

 

$

2.93

 

NYMEX Henry Hub

 

$

(184,175

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,468,371

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

$

(72,231,630

)

 

The Credit support agreements relating to the Swap Agreements listed above are
the “Security instruments” (as defined in the Credit Agreement).

 

Each counterparty listed above is s “Secured Swap Provider” and a “Secured
Priority Swap Provider” (as such terms are defined in the Credit Agreement).

 

--------------------------------------------------------------------------------